 

 

 

FREEPORT 9  OFFICE CENTER 

OFFICE LEASE AGREEMENT

 

 

SECTION 1

 LANDLORD AND TENANT 



 

Section 1.1Landlord.

The Landlord is:  Freeport 9 Office Center, L.P., a Texas limited partnership

 

Section 1.2Tenant.

The Tenant is: WageWorks, Inc., a Delaware corporation

 

Section 1.3 Date of Lease.

The date of this Lease is March _25__, 2015

 

SECTION 2

 PROJECT AND TERM

 

Section 2.1Premises and Project.  In consideration of the mutual obligations of
Landlord and Tenant set forth herein, Landlord leases to Tenant, and Tenant
hereby leases from Landlord (the “Lease”) the 101,319 rentable square feet more
particularly outlined on the  1st and 2nd floor plans attached as Exhibit D (the
"Premises").  The Premises are part of that three story 153,630 rentable square
foot office building (the “Building”)  located at 4609 Regent Blvd.,  Irving,
Texas on the approximate 12.28 acre tract of property being a tract of land
situated in the Cordelia Bowen Survey, Abstract Number 56, City of Irving,
Dallas County, Texas, said tract being all of EAGLE REGENT - FREEPORT 9, LOT 1,
BLOCK A, an addition to the City of Irving, Dallas County, Texas as recorded in
Instrument Number 201300168104, Official Public Records of Dallas County, Texas
(O.P.R.D.C.T.); which real property is known as (the “Land”).  The Building and
the Land are collectively referred to as the “Project”.  This Lease does not
include the water, oil, gas and minerals that are under the Project and that may
be produced from it provided however, that Landlord shall not have the right of
ingress and egress over the surface of the Property for the purpose of drilling
for the water, oil, gas or other minerals under the Project.    Subject to the
obligations of Landlord in this Lease, Tenant accepts the Project in its current
AS IS condition, and acknowledges that Tenant is not relying on any
representations or warranties by any person regarding the Project other than
those specifically set forth in this Lease.

 

Section 2.2Lease Term.  The Lease Term (“Term”) shall be for a period commencing
on the Effective Date and expiring 84 full calendar months after the Base Rent
Commencement Date, unless sooner terminated pursuant to the terms of the
Lease.  The (“Effective Date”) or similar references is the date on which Tenant
receives a fully executed original of this Lease from Landlord (which has
already been signed by Tenant) in the manner set forth in Section 9.21. The
“Substantial Completion Date” is the earlier of (i) the date on which the Tenant
Improvements are Substantially Completed and Tenant begins use of all or part of
the Building for the purpose of conducting business, as evidenced in Tenant’s
written notice to Landlord; or (ii) November 1, 2015.  The Base Rent
Commencement Date is May 1, 2016.  When the actual Substantial Completion Date
is established, Tenant shall, within ten (10) days after Landlord's request,
complete and execute the letter attached hereto as Exhibit C (the “Verification
Letter”) and deliver it to Landlord.   Tenant’s use of the Project for
construction of the Tenant Improvements pursuant to Exhibit B of this Lease
shall not constitute use for the purpose of conducting business.

 

Section 2.3Tenant Improvements. A Work Letter is attached as Exhibit B (the
“Work Letter”).  Tenant shall perform the construction and make the
installations in accordance with the Work Letter.  The improvements and
installations specified in the Work Letter are the “Tenant Improvements”.  The
maximum amount Landlord shall be obligated to pay for the Tenant Improvements is
equal to the Tenant Improvement Allowance as stated in Exhibit B attached to
this Lease.    Except as specifically stated in this Lease, all



FREEPORT  OFFICE  CENTER 9

1

--------------------------------------------------------------------------------

 

 

 

 

Tenant Improvements shall be owned by Landlord and shall remain at the Project
at the expiration or earlier termination of this Lease.  Prior to entering the
Project, Tenant shall obtain all insurance it is required to obtain by this
Lease and shall provide certificates of said insurance to Landlord.  Tenant, in
compliance with the terms of this Lease, will be permitted access to the
Premises beginning on the Effective Date for the purpose of planning,
constructing, installing, and outfitting the Premises with Tenant
Improvements.  Additionally, Tenant, in compliance with the terms of this Lease
will be permitted access beginning on the Effective Date to install furniture,
fixtures and equipment necessary for its use and occupancy. 

 

 

Section 2.4  Common Area.    The first floor and second floor lobby and
restrooms and entry areas; the main electric, phone and sprinkler rooms in the
Building; the elevators and the landscape, parking, drive access and sidewalk
areas upon the Land are known as the “Common Area”.  Landlord shall have the
right to modify the Common Area, provided such changed Common Area provides
substantially the same function to Tenant as the existing Common Area.  Tenant
shall have the right, subject to the rights of other tenants and Landlord, to
use such Common Area in accordance with the terms of this Lease.

 

SECTION 3

BASE RENT, BUILDING COSTS AND OTHER SUMS PAYABLE



 

Section 3.1Tenant Payments.  Tenant agrees to pay Base Rent, Building Costs,
Property Management Fee and any other sum payable under this Lease to Landlord
when due without demand, deduction, credit, adjustment or offset of any kind
except as specifically provided in this Lease (collectively the “Monetary
Obligations”).  All such payments shall be in lawful money of the United States
and shall be paid to Landlord at Landlord's address provided for in this Lease,
 or by direct deposit in accordance with direct deposit instructions provided by
Landlord, or to such other place as Landlord may from time to time designate in
writing.

 

Section 3.2Base Rent.  The monthly “Base Rent” is specified in Section A-1 of
Exhibit A attached to this Lease.  Monthly installments of Base Rent shall be
paid, without demand and in advance, on or before the first day of each calendar
month during the Term pursuant to the schedule in Section A-1 of Exhibit  A.
 The monthly Base Rent installment for any partial month at the beginning or end
of the Term shall be prorated.

 

Section  3.3Building Costs.    Tenant agrees to pay as additional rent
(beginning upon the Substantial Completion Date and continuing for the full Term
of this Lease and any extensions), its Proportionate Share (as defined herein
below) or actual share as reasonably determined by Landlord of the following
(collectively, “Building Costs”):

1.



Tax Costs (hereinafter defined) payable by Landlord pursuant to Section 4.4 of
this Lease;  

2.



Insurance Costs (hereinafter defined) payable by Landlord pursuant to Section
6.3 of this Lease;

3.



Common Area Utility Costs (hereinafter defined) payable by Landlord pursuant to
Section 3.5 of this Lease;

4.



Capital Costs (hereinafter defined) payable by Landlord pursuant to Section 3.5
of this Lease;

5.



Other operating expenses required by this Lease.

 

Tenant shall escrow with Landlord an amount equal to 1/12 of the estimated
annual cost of its Proportionate Share of the Building Costs.  One such monthly
installment shall be due and payable beginning on the Substantial Completion
Date and then continuing monthly for the full Term of this Lease and any
renewals or extensions, except that all payments due hereunder for any
fractional calendar month shall be pro–rated.   The amount of the initial
monthly Building Costs escrow payments are estimated at $53,887 each month.

 

Tenant authorizes Landlord to use the funds deposited with Landlord under this
Section 3.3 to pay such costs.  The initial monthly escrow payments are based
upon the estimated Building Costs amounts for the year in question and shall be
increased or decreased annually to reflect the projected actual Building Costs.



FREEPORT  OFFICE  CENTER 9

2

--------------------------------------------------------------------------------

 

 

 

 

If the total Building Costs escrow payments paid by Tenant are less than
Tenant's actual Proportionate Share of Building Costs, Tenant shall pay the
difference to Landlord within Twenty (20) business days after written request
from Landlord to Tenant. If the total Building Costs escrow payments paid by
Tenant are more than Tenant's actual Proportionate Share of Building Costs,
Landlord shall retain such excess and credit it against Tenant's next annual
Building Costs escrow payments.  Any excess Building Costs escrow payments paid
by Tenant for the last year of the Term of this Lease shall be paid to Tenant
within thirty (30) days after the expiration of this Lease.  

 

Landlord shall utilize accounting records and procedures conforming to generally
accepted accounting principles, consistently applied, with respect to all
aspects of determining the Building Costs.

 

The payment by Tenant of any of Tenant’s Proportionate  Share of Building Costs
pursuant to this Lease shall not preclude Tenant from questioning the accuracy
of any statement provided by Landlord; but shall not excuse Tenant from paying
such costs in accordance with the terms of this Lease.

 

Landlord shall maintain books and records (including copies of all invoices)
relating to the Building Costs charged to Tenant for all Lease years, regardless
of whether or not such periods were prior to Landlord’s ownership of the
Building/Project, and for one year after the expiration or earlier termination
of this Lease (the “Books and Records”).  The Books and Records shall include in
reasonable and substantial detail for each year the calculations performed to
determine Building Costs in accordance with the applicable provisions of the
Lease including the total Building Costs by category, and listing gross up
adjustments. Tenant or Tenant’s Certified Public Accountant, at Tenant’s sole
cost and expense, shall have the right, no more frequently than once per
calendar year, and upon 30 days’ advance written notice to Landlord to examine
the Books and Records (the “Audit”).    Landlord shall reasonably cooperate with
Tenant making the Books and Records available to Tenant or Tenant’s Certified
Public Accountant for inspection pursuant to the terms of this Lease.

 

If such Audit discloses the amount paid as Tenant’s Proportionate  Share of
Building Costs or other rental amounts payable pursuant to this Lease has been
overstated by more than five percent (5%), then, in addition to immediately
repaying such overpayment to Tenant, with interest (at a rate of Prime plus
2.0%) from the date of overcharge, Landlord shall also pay the reasonable costs
incurred by Tenant in connection with such audit (not to exceed $5,000).

 

In calculating Building Costs, Landlord shall adjust those components of
Building Costs which will vary with the rate of occupancy of the Building to the
reasonably estimated amount that Landlord would have incurred had the Building
been at least ninety-five percent (95%) occupied throughout the calendar year in
question so that the proportionate share of Building Costs paid by Tenant,
Landlord and other tenants in the Building will reflect the actual share for
each party based on the area leased or the vacant area in the case of Landlord. 

 

Landlord shall competitively bid the Major Maintenance Contracts once each
calendar year.  “Major Maintenance Contracts” are contracts for an amount over
$50,000/ calendar year for Building Costs; which are controllable by Landlord. 
Major Maintenance Contracts shall not include maintenance contracts or Building
Costs that cannot be controlled by Landlord (e.g.,  Common Area Utility Costs,
Insurance Costs, Taxes and any other costs that are beyond Landlord's reasonable
control or are needed in case of emergency).    As used herein, the term
“competitively bid” shall be deemed to mean that Landlord shall request bids
from at least three (3) qualified contractors. 

 

Tenant's Proportionate Share, (65.95%) as used in this Lease, shall mean a
fraction, the numerator of which is the 101,319 sq.ft. space contained in the
Premises and the denominator of which is the entire 153,630 sq.ft. of rentable
space contained in the Building (the numbers are the final agreement of the
parties and not subject to adjustment).  For purposes of this Lease Agreement,
the rentable square foot space contained in



FREEPORT  OFFICE  CENTER 9

3

--------------------------------------------------------------------------------

 

 

 

 

the Building is calculated based on the square foot roof area of the
Building times three (roof area sq. ft. x 3).  The roof area is calculated based
on the exterior dimensions of the exterior walls of the Building    

 

 

Section 3.4Taxes and Tax Costs. 

§



Landlord shall pay all taxes, assessments and governmental charges of any kind;
which are levied, assessed, imposed or become due and payable with respect to
the Project including all taxes attributable to taxable margin allocated to the
Project levied pursuant to Chapter 171 of the Texas Tax Code or any amendment,
adjustment or replacement thereof. (collectively referred to herein as "Taxes").
  “Tax Costs” shall mean all costs incurred by Landlord for the Taxes.  Tax
Costs shall be included in Building Costs.

§



If at any time during the Term of this Lease, there shall be levied, assessed or
imposed on Landlord a capital levy, franchise, margin or other tax directly on
the rents received therefrom and/or a tax, assessment, levy or charge measured
by or based, in whole or in part upon such rents from the Project, then all such
taxes, assessments, levies or charges or the part, thereof so measured or based,
shall be deemed to be included within the term Taxes for the purposes hereof.   
  

§



Landlord, at Landlord’s option or upon Tenant’s written request within 30 days
prior to the applicable tax protest deadline, shall employ a tax consulting firm
(the “Tax Firm”) to attempt to assure a fair tax burden on the Land and the
Building and associated improvements within the applicable taxing jurisdiction.
The reasonable costs of the Tax Firm (not to exceed $5,000/year) shall be
included in Taxes.    

§



Tenant shall be liable for all taxes levied or assessed against any of Tenant’s
personal property, fixtures or improvements placed at the Project by Tenant.  If
any such taxes are levied or assessed against Tenant or Tenant's property and
Landlord pays the same or if the assessed value of the Project is increased by
inclusion of such personal property and fixtures and Landlord pays the increased
taxes, then Tenant shall reimburse Landlord within 30 days of receiving an
invoice from Landlord.

 

Section 3.5   Common Utilities.  Landlord shall obtain and pay for all water,
gas, heat, light, power, telephone, sewer, sprinkler charges and other utilities
and services used on or at the Common Area, landscape areas and exterior
Building areas, together with any taxes, penalties, surcharges and any
maintenance charges for utilities (the “Common Area Utility Costs”).  Common
Area Utility Costs shall also include water used in the Premises and other
tenant space in the Building for coffee bars, water fountains and break room
sinks. Landlord shall not be liable for any interruption or failure of utility
service on or to the Common Area, landscape areas or exterior Building areas. 
Common Area Utility Costs shall be included in Building Costs.

 

Section 3.6   Approved Capital Improvements.  

The costs associated with the following Capital Improvements performed by
Landlord are “Approved Capital Improvements” and the associated costs are
“Capital Costs” and shall be included in Building Costs:  

· The Annual Amortized Cost of capital improvements made to the Project; which
can reasonably be expected to reduce the normal Building Costs.  (Example:
Repairs to a driveway are costing $2,500/year as part of the Building
Costs.  Replacing that driveway can be performed at a capital cost of
$10,000.  The new replaced driveway has a useful economic life of 10 years, thus
the Annual Amortized Cost of the new driveway is $1,558/year.  The $1,558/year
is less than the $2,500/year repair cost of the old driveway, therefore Landlord
may include the $1,558/year in the Building Costs. If the Annual Amortized Cost
was in excess of the $2,500/year repair cost of the old driveway, only
$2,500/year could be included in the Building Costs.);

· The Annual Amortized Cost of capital improvements made to the Project for the
safety of the occupants of the Building or in order to comply with any law
promulgated by any Governmental Agency, after the Effective Date;



FREEPORT  OFFICE  CENTER 9

4

--------------------------------------------------------------------------------

 

 

 

 

· The Annual Amortized Cost is the amortized cost of the capital improvement,
using an annual interest rate of seven percent (7%), over the useful economic
life of such improvements as reasonably determined by Landlord using generally
accepted accounting principles.

 

Section 3.7Excluded Costs.       Tenant shall not be responsible for the
following costs and such costs shall not be included in Building Costs:

1.



capital improvements made to the Building other than (i) Approved Capital
Improvements described in Section 3.6 of this Lease and (ii) capital
improvements required due to damages caused by Tenant; which costs Tenant shall
be responsible for;

2.



all costs of services, items provided, repairs, replacements and general
maintenance of the Project paid by proceeds of the Building insurance specified
in Section 6.3 of this Lease or directly paid by Tenant to 3rd parties (as
evidenced by written documentation from Tenant and verification by Landlord) or
directly paid to 3rd parties by other tenants in the Building (as evidenced by
written documentation from tenant and verification by Landlord);

3.



alterations attributable solely to other tenants of the Building including the
amount of any interior finish allowances or free rent or operating expense
credits or other amounts paid to or granted to other tenants of the Building;  

4.



interest, amortization or other payments on loans to Landlord;

5.



depreciation or accelerated cost recovery of the Building or Common Area or any
furniture, equipment or personal property ;

6.



leasing commissions;

7.



legal expenses, other than those reasonably incurred for the general benefit of
all tenants of the Building (e.g., Taxes disputes);

8.



renovating or otherwise improving space for other tenants of the Building or
vacant space (other than the Premises) in the Building to include any cost
relating to the marketing, solicitation, negotiation and execution of leases of
space in the Building/Project to other tenants, including without limitation,
promotional and advertising expenses, real estate licenses and other industry
certifications, tickets to special events, commissions, finders fees, and
referral fees, all expenses relating to the negotiation and preparation of any
lease, license, sublease or other such document, costs of design, plans,
permits, licenses, inspection, utilities, construction and clean up of tenant
improvements to the premises of other tenants in the Building;

9.



Any Landlord Repairs and/or repairs to Building Systems as provided in Section
4.2 of this Lease except to the extent such repairs were due to damages caused
by Tenant;  

10.



except as provided in Section 3.4 of this Lease, any income taxes imposed on or
measured by the income of Landlord from the operation of the Building; to
include Landlord’s gross receipts taxes for the Building/Project, personal and
corporate income taxes, inheritance and estate taxes, other business taxes and
assessments, gift and transfer taxes, and all other real estate taxes relating
to a period outside the term of this Lease;

11.



rent concessions of any kind inclusive of free rent or rent abatement to other
tenants of the Building;

12.



interest or amortization payments except as specifically provided herein;

13.



all general corporate or partnership overhead or costs of maintaining corporate
or partnership existence of Landlord ,Landlord’s Affiliates  or the Property
Manager;

14.



advertising and promotional expenses including any form of entertainment
expenses, dining expenses, any costs relating to tenant or vendor relation
programs including flowers, gifts, luncheons, parties, and other social events;

15.



special services for other tenants of the Building; to include expenses in
connection with special services or other benefits (excluding normal Building
Costs); which are only provided to another tenant or occupant of the
Building/Project and which do not directly benefit Tenant;

16.



 costs for sculptures, paintings or other art objects, inclusive of ordinary
maintenance and repair or the display of such items; 

17.



the cost of any repair to remedy damage caused by or resulting from the actual
gross negligence of any other tenants in the Building (which gross negligence is
proven to be caused by other



FREEPORT  OFFICE  CENTER 9

5

--------------------------------------------------------------------------------

 

 

 

 

tenants in the Building), together with the costs and expenses incurred by
Landlord in attempting to recover such costs;

18.



except as provided in this Lease, any reserves of any kind;

19.



any Building Costs paid to a Landlord Affiliated Party or an employee of the
Property Manager to the extent the same is in excess of the reasonable cost of
said item or service in an arms' length transaction;

20.



(i) Landlord’s office costs and general overhead including without limitation
costs associated with selling, syndicating, financing, mortgaging or
hypothecating any interest in the Building or the Land; costs of any disputes
between Landlord and its employees; and disputes between Landlord and the
property management company to include mortgage payments, debt costs or other
financing charges, (ii) Except as provided in this Lease, the costs of defending
any other lawsuits, (iii) Except as provided in this Lease, Landlord’s bad debt
loss, rent loss or any reserves thereof, (iv) rental payments and related costs
pursuant to any ground lease of land underlying all or any portion of the
Building/Project;

21.



any property management fees except for those specified in Section 3.3 of this
Lease and office rental and any parking charges, for the property manager,
Landlord or Landlord’s agents or other vendor personnel;

22.



the (i) cost for phone service in the premises of other tenants in the Building
or (ii) the cost of tenant directory displays in the Building;  

23.



(i) fines,  penalties,  enforcement costs, late charges, interest and liquidated
damages for the breach of contracts entered into by Landlord or the Property
Manager for the Project,  (ii) penalties or related interest charges for late
payment of Taxes, (iii) fines and penalties    incurred by Landlord or the
Property Manager for violation of any legal requirements applicable to the
operation of the Building (excluding violations caused by Tenant or associated
with the Tenant Improvements);

24.



markup above utility rates charged to Landlord;

25.



compensation to any employee of Landlord (except for the Property Management Fee
if Landlord elects to manage the Project); to include wages, salaries, fees,
fringe benefits, and any other form of compensation paid to any executive
employee;

26.



charges for late payment of Taxes;

27.



impact and development fees associated with the construction of the shell
Building and Common Area or development of the  Land;

28.



costs incurred in connection with Required Corrections including penalties or
damages incurred as a result of noncompliance (this paragraph 28 does not apply
to the Tenant Improvements or normal Building Costs to maintain Building/Project
compliance);  

29.



costs associated with expanding the Building or the Common Area.

30.



special assessments or special taxes initiated as a means of financing
improvements to the Building/Project

31.



any costs, fees, dues, contributions or similar expenses for political,
charitable, industry association or similar organizations, as well as the cost
of any newspaper, magazine, trade or other subscriptions;

32.



any compensation or benefits paid to or provided to clerks, attendants or other
persons in commercial food concessions in the Building operated by or on behalf
of the Landlord;  and

33.



any expenses incurred by the Landlord in connection with its plans or efforts to
obtain or renew any form of certification for energy efficiency or environmental
responsibility from organizations or governmental agencies such as the United
States Green Building Council’s Leadership in Energy and Environmental Design
(LEED) certification, Energy Star, Green Globes, etc., including, without
limitation, consulting fees, legal fees, architectural, design and/or
engineering fees and submission fees.

 

Section 3.8Late Charge. If Tenant fails to make any payment of Monetary
Obligations when due under this Lease within 5 business days of when due, in
addition to all other rights and remedies available to Landlord, a late charge
is then immediately due and payable by Tenant equal to three percent (3%) of the



FREEPORT  OFFICE  CENTER 9

6

--------------------------------------------------------------------------------

 

 

 

 

amount of any such payment but Landlord will waive the late charge for the first
such failure occurring during any calendar year during the Term.  Landlord and
Tenant agree that this charge compensates Landlord for the administrative costs
caused by the late payment.

 

Section 3.9Default Rate.  Any Monetary Obligations not paid within 5 business
days of when due shall bear interest at a rate equal to the lesser of:  (a) the
published prime or reference rate then in effect at a national banking
institution designated by Landlord (the “Prime Rate”), plus three (3) percentage
points, or (b) the maximum rate of interest per annum permitted by applicable
law (the “Default Rate”).

 

Section 3.10 Property Management.     Landlord or a third party professional
property management company hired by Landlord (the “Property Manager”) shall
manage the Project as specified in Section 4.1 of this Lease.  Tenant on a
monthly basis agrees to pay Landlord a management fee for managing the Project
(the “Property Management Fee”).   The Property Management Fee shall not exceed
three percent (3%) of the Base Rent and Tenant’s Proportionate Share of Building
Costs.    One such monthly installment shall be due and payable beginning on the
Substantial Completion Date and then continuing monthly for the full Term of
this Lease and any renewals or extensions, except that all payments due
hereunder for any fractional calendar month shall be pro–rated.   The amount of
the monthly Property Management Fee payments are estimated at $3,298 each month
during the first year of the initial term.

 

Section 3.11 Warranties.Roof material warranty for the Building roof, Building
elevators and Lennox HVAC compressor warranties for existing HVAC units at the
Project and any other Project warranties in effect on the Effective Date are
collectively known as the “Project Warranties”.  Landlord shall reasonably
attempt to enforce such Project Warranties for the benefit of Landlord, Tenant
and other tenants at the Project.  

 

SECTION 4

SERVICES, UTILITIES, MAINTENANCE AND REPAIRS



Section 4.1Landlord’s Services.Landlord or a third party professional property
management company hired by Landlord (based on sound and prudent property
management standards for comparable properties) shall use all reasonable efforts
to furnish the following services at the Project (“Project Services”):

1.



Cooled or heated air in the Common Area in season to provide a temperature
condition required, in Landlord’s reasonable judgment (in accordance with normal
operating temperatures for similar buildings in the Irving, Texas area), for
comfortable use of the Common Area daily from 7:00 AM to 6:00 PM (Monday thru
Friday) and Saturdays 8:00 AM to 1:00 PM (“Normal Business Hours”).  After
Normal Business Hours, holidays and Sundays are excluded.

2.



Lighting in the Common Area in capacity and type, in Landlord’s reasonable
judgment, for standard use of the Common Area during Normal Business
Hours.  Lighting in the Common Area during hours which are not Normal Business
Hours (including holidays and Sundays) will be provided at a lower level which
will allow for visible exiting of the Building;

3.



Maintenance of the Building HVAC system.  Landlord may, as reasonably determined
by Landlord, enter into an HVAC maintenance agreement with a competent and
qualified 3rd party contractor for regular care and maintenance consistent with
the manufacturer’s guidelines.   Special HVAC units for Tenant may be maintained
for an additional service fee to Tenant.

4.



Janitor service (including cleaning and restroom paper supplies) for the
Building on weekdays other than holidays in substantial accordance with the
Janitorial Standards attached as Exhibit A-5 to this Lease. 

5.



Exterior and interior window washing as may from time to time be reasonably
required in Landlord’s judgment but in no event less than two times per year.  

6.



Passenger elevator service and stairway access for the second floor of the
Building.

7.



Replacement of Building standard light bulbs in the Common Area and exterior of
the Building (including, without limitation, the parking area) and replacement
of fluorescent tubes in the ceiling mounted fixtures; which were installed by
Landlord within the Building. 



FREEPORT  OFFICE  CENTER 9

7

--------------------------------------------------------------------------------

 

 

 

 

8.



Repairs and maintenance to the Common Area required, in Landlord’s reasonable
judgment, for comfortable use of the Common Area. 

9.



Repairs and maintenance of the elevator, roof, plumbing systems, electrical
systems, heating and air conditioning systems and equipment within the Common
Area. Landlord may, as determined by Landlord, enter into roof, elevator and
HVAC maintenance agreements with competent and qualified contractors for regular
care and maintenance consistent with the manufacturer’s guidelines. 

10.



Repairs and maintenance of the Building roof.  Landlord may, as reasonably
determined by Landlord, enter into a roof maintenance agreement with a competent
and qualified 3rd party contractor for regular care and maintenance consistent
with the manufacturer’s guidelines.   

11.



Engage a third party contractor to provide full time off site monitoring of the
fire sprinkler system serving the Building including monitoring of the fire
sprinkler flow and tamper switches.

12.



Maintenance, repairs and replacements of (i) the parking areas and sidewalks
associated with the Building, (ii) of all grass, shrubbery, landscape sprinkler
and other landscape treatments surrounding the Building, (iii) of the exterior
of the Building (including painting), exterior glass replacement, lobby glass
and rear entry glass replacement, exterior lights and roof repairs, and (iv) of
fire sprinkler systems and sewage lines.

13.



766 Card keys for utilization of the access system to the exterior doors serving
the Common Area after Normal Business Hours, holidays and Sundays, will be
provided free of charge prior to commencement of the Lease.   Replacement access
cards will be provided to Tenant, upon Tenant’s reasonable requests and at
Tenant’s expense, which shall not exceed $5 / access card.)

14.



Sink and toilet facilities in the Common Area for use by Tenant in common with
other Tenants of the Building.

15.



Maintenance, repairs and replacements of plants in the Common Area.

16.



Except as provided in Section 4.3, any other maintenance, repair or replacement
items to the Project, Building or Common Area, in Landlord’s reasonable
judgment, which are necessary for standard use of the Project, Building and
Common Area.

 

Upon prior written notice to Tenant accompanied by reasonable supporting
documentation, Landlord reserves the right to reasonably bill Tenant separately
for specific services related to Tenant’s Premises (e.g. excess janitorial,
supplemental HVAC maintenance and the like), extra maintenance, repair or
replacement items associated with Tenant’s above standard use or damage of the
Building, Premises or Common Area, if any. 

 

Landlord’s services shall not include security for the Building, Premises or
Land.  Such security shall be provided by Tenant at its expense to the extent
Tenant deems necessary.  Landlord agrees that Tenant may install its own
security card reader system for purposes of further securing the Premises;
provided such security card reader system may not affect the Common Area.

 

Landlord’s obligation to furnish the Project Services shall be subject to the
rules and regulations of the suppliers of such services and applicable
governmental rules and regulations.  Landlord shall use reasonable efforts to
restore any Project Services that becomes unavailable; however, such
unavailability shall not render Landlord liable for any damages caused thereby,
be a constructive eviction of Tenant, constitute a breach of any implied
warranty, or entitle Tenant to any abatement of Base Rent nor relieve Tenant
from any covenant or agreement hereof.

 

Section 4.2Landlord’s Repairs.Tenant understands and agrees that Landlord's
maintenance, repair and replacement obligations; which are paid by Landlord and
not reimbursed by Tenant are limited to those set forth in this Section 4.2. 
Landlord shall be responsible, at Landlord’s expense, for replacement of the
roof of the Building at the end of its useful life; and for repair and
replacement of damaged portions of the foundation of the Building and damaged
portions of the structural steel and structural members of the exterior walls of
the Building that adversely impact Tenant’s use of the Building (the “Landlord
Repairs”).  The terms "roof" and "walls" as used herein shall not include
windows, glass or plate glass, doors, special storefronts or office
entries.  Tenant shall immediately give Landlord written notice



FREEPORT  OFFICE  CENTER 9

8

--------------------------------------------------------------------------------

 

 

 

 

of defect or need for repairs required per the terms of this Lease, after which
Landlord shall repair same or cure such defect within thirty (30) days after the
first to occur of (i) Landlord’s knowledge of such defect or (ii) Landlord’s
receiving written notice from Tenant unless such cure cannot reasonably be
accomplished within such thirty (30) day period in which case Landlord shall
have such additional time as is reasonably necessary to accomplish such cure
provided Landlord promptly commences and diligently prosecutes such cure to
completion.  Landlord's liability with respect to any defects, repairs,
replacement or maintenance for which Landlord is responsible hereunder shall be
limited to the cost of such repairs or maintenance or the curing of such
defect.  To Landlord’s actual knowledge, all windows, mechanical, plumbing and
electrical systems at the Project on the Effective Date (“Building Systems”) are
in good working order as of the Effective Date.  During the period between the
Effective Date and November 1, 2016, Landlord shall repair, at Landlord’s
expense, any defects in the Building Systems not caused by Tenant that
negatively impact the safety or use of the Project by Tenant and that Landlord
is made aware of by written notice from Tenant. 

 

Section 4.3Tenant’s Maintenance and Repair Obligations

Except for reasonable wear and tear and for Landlord Repairs specified in
Section 4.2 of this Lease, beginning on the Substantial Completion Date and
continuing for the full Term of this Lease and any renewals or extensions,
Tenant shall keep the Premises in good condition and repair, maintain the
Premises, perform all needed repairs and replacements to the Premises, protect
the Project from waste or damage and shall comply with applicable Governmental
Requirements (“Tenant Repairs”).  Tenant shall promptly perform the Tenant
Repairs. Tenant Repairs shall be subject to Landlord’s reasonable direction and
schedule, if provided by Landlord. Tenant shall cause all contractors performing
the Tenant Repairs to maintain insurance coverage, consistent with the
requirements in the Work Letter. All Tenant Repairs shall be performed in
accordance with all applicable Governmental Requirements and in a good and
workmanlike manner so as not to alter the exterior appearance of the Building,
damage the Project, the Building's structure or the Building's HVAC or fire
sprinkler systems.  All such work which may affect the Building's structure or
the Building's HVAC or fire sprinkler systems must be approved by Landlord and
by the applicable Building's engineer of record, at Tenant's reasonable expense
(not to exceed $3,000).  All work affecting the roof of the Building must be
performed by the original Building roofing contractor and no such work will be
permitted if it would void or reduce the warranty on the roof.  
 Notwithstanding the above provisions, beginning on the Effective Date, Tenant
shall use care not to damage the Project and Tenant shall be responsible at
Tenant’s expense for repairs associated with damages to the Project caused by
Tenant or its employees, agents, contractors and invitees.  In addition
beginning on the Effective Date, Tenant shall be responsible for clean-up and
removal of Tenant’s trash related to Tenant Improvements and Tenant Repairs at
the Project.    

 

Landlord reserves the right, upon Tenant's default and failure to cure pursuant
to the terms of this Lease to perform any items that are otherwise Tenant's
obligations pursuant to the terms of this Lease, in which event; Tenant shall be
liable for the actual reasonable cost and expense of such repair, replacement,
maintenance and other such items.

 

Section 4.4Utilities.  Beginning on the Substantial Completion Date and
continuing for the full Term of this Lease and any renewals or extensions,
Tenant shall contract for and pay for all telephone, internet, electricity and
gas used on or at the Premises, together with any taxes, penalties, surcharges
or the like pertaining to Tenant's use of the Premises and any maintenance
charges for utilities.  Electricity and Gas serving Tenant's Premises shall be
separately metered (at Tenant's cost and expense in accordance with terms and
provisions of the Work Letter) directly from the public utilities applying
service to the Building subject to Tenant's application for services. Landlord
shall not be liable for any interruption or failure of utility service on or to
the Premises unless such failure was caused by the gross negligence or willful
misconduct by Landlord in which case Landlord shall be liable for the actual
reasonable cost for repairing the damage to the utility service.  

 

Section 4.5Security.  Landlord has no duty or obligation to provide any security
services in, on or around the Project, and Tenant recognizes that security
services, if any, provided by Landlord will be for the sole benefit of Landlord
and the protection of Landlord’s property. Tenant will have the right to install



FREEPORT  OFFICE  CENTER 9

9

--------------------------------------------------------------------------------

 

 

 

 

Tenant’s card access system/security system within Tenant’s Premises and to
install security cameras in the Premises and Common Areas (the “Tenant Security
System”). The Tenant Security System shall be installed as part of the Tenant
Improvements and in compliance with the Exhibit B Work Letter.

 

SECTION 5

OCCUPANCY AND USE PROVISIONS

 

Section 5.1Use and Conduct of Business.  The Premises is to be used only for
general business office uses including call center, printing and
mailing activities (the “Permitted Uses”). Tenant shall, at its own cost and
expense, obtain and maintain any and all licenses, permits, and approvals
necessary or appropriate for its use, occupation and operation of the
Premises for the Permitted Uses.   Tenant shall not permit or cause any act to
be done in or about the Project that will violate any applicable Governmental
Requirements or that will increase the existing rate of insurance on the
Project.  Tenant shall not commit or allow to be committed or exist any waste
upon the Project or any public or private nuisance.     Tenant shall comply with
the rules and regulations of the Project; which are included in Exhibit A-7.
 Tenant shall be responsible for the compliance with the Permitted Uses and with
such rules and regulations by its employees, agents, contractors and invitees.
Except as provided in this Lease and subject to Governmental Requirements,
Landlord shall not restrict Tenant’s 24/7 access to the Common Area or Premises.

 

Section 5.2Reasonable Access.  Tenant shall permit Landlord and Landlord’s
designated representatives to enter into the Premises at mutually agreed upon
dates and times on reasonable notice and escorted by an authorized Tenant
representative unless otherwise expressly agreed in writing by an authorized
Tenant representative (except in case of emergency in which case no notice or
Tenant escort shall be required) for the purposes of inspection or for the
purpose of performing Landlord’s obligations with respect to this Lease.
 Landlord shall provide Tenant with a written list of all personnel who entered
the Premises in connection with the emergency event within five (5) business
days after the emergency event, including full name, title, company, address and
phone number).      

 

Section 5.3Compliance with Governmental Requirements.  Tenant shall comply with
all Governmental Requirements relating to its use, occupancy and operation of
the Project.  “Governmental Requirements” are any and all statutes, ordinances,
codes, laws, rules, regulations, orders and directives of any Governmental
Agency as now or later amended, promulgated or issued and all current or future
final orders, judgments or decrees of any court with jurisdiction interpreting
or enforcing any of the foregoing and all restrictive covenants affecting the
Project.  A “Governmental Agency” is the United States of America, the State of
Texas and any county, city, district, municipality or other governmental
subdivision, court or agency or quasi-governmental agency with jurisdiction and
any board, agency or authority associated with any such governmental entity. To
Landlord’s actual knowledge, as of the Effective Date the Project is in
compliance with applicable Governmental Requirements.  If, during the term of
this Lease, it is determined by a Governmental Agency that the Project was not
in compliance with Applicable Governmental Requirements on the Effective Date
and such noncompliance is finally determined by a Governmental Agency to require
correction for the safety of the occupants of the Building or so that Tenant may
continue occupying the Premises (the “Required Corrections”), then Landlord
shall be responsible for performing the Required Corrections.  “Applicable
Governmental Requirements” are Governmental Requirements associated with the
Project that were in effect on the Effective Date.

 

Section 5.4Tenant Alterations











.  Tenant shall not make or permit to be made any alterations, additions,
improvements or installations in or to the Project or place signs or other
displays visible from outside the Premises (individually and collectively
“Tenant Alterations”), without first obtaining the consent of Landlord which may
be withheld in Landlord’s sole discretion.  Tenant shall deliver to Landlord
complete plans and specifications for any proposed Tenant Alterations and, if
consent by Landlord is given, all such work shall be performed at Tenant’s
expense by Tenant consistent with the requirements in Section 4.3 of this
Lease.  Landlord will notify Tenant at the time of its consent if Landlord
requires Tenant to remove such Tenant Alterations upon expiration of the Lease.
Tenant shall be authorized to perform Tenant Alterations only to the extent and
under such terms and conditions as Landlord, in its reasonable discretion, shall
specify.     Notwithstanding anything to the contrary in this Section 5.4,
Tenant shall have the right to make cosmetic,



FREEPORT  OFFICE  CENTER 9

10

--------------------------------------------------------------------------------

 

 

 

 

non-structural alterations, additions or improvements, which consist of
installation of furniture, telecommunication and computer systems, pictures,
trade fixtures, painting, carpeting or wall papering only  (the  “Cosmetic
Alterations”) to the interior areas of the Premises without obtaining Landlord's
prior written consent, provided that Tenant provides Landlord with prior written
notice of its intention to make such Cosmetic Alterations and provided that the
Cosmetic Alterations are performed consistent with the requirements in Section
4.3 of this Lease.



 

Section 5.5Surrender of Possession



.  No act by Landlord shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept a surrender of the Premises shall be valid
unless it is in writing and signed by Landlord.  Tenant shall, at the expiration
or earlier termination of this Lease, surrender and deliver the Premises to
Landlord in as good condition as when received by Tenant from Landlord or as
later improved, reasonable use and wear excepted, and free from any tenancy or
occupancy by any person.

 

Section 5.6Removal of Property.  Upon the expiration or earlier termination of
this Lease, Tenant shall remove its personal property, data and computer cabling
and equipment, office supplies and office furniture and equipment and Tenant
Alterations for which notice was provided by Landlord under Section 5.4 of this
Lease.  Such removal shall be completed and Tenant shall immediately repair all
damage caused by or resulting from such removal prior to the expiration or
earlier termination of this Lease.  All Tenant Alterations shall become the
property of Landlord and shall remain upon and be surrendered with the Project,
unless Landlord requires their removal.  If removal of Tenant Alterations is
required as provided in Section 5.4, prior to the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense, remove
all (or such portion as Landlord shall designate) of the Tenant Alterations,
repair any damages resulting from such removal and return the Premises to the
same condition as existed prior to such Tenant Alterations. 

 

Section 5.7Damage or Destruction.If the Project is damaged by fire, earthquake
or other casualty (“Casualty”), Tenant shall give immediate written notice to
Landlord.    Within 45 calendar days after the date of the Casualty, Landlord
will provide Tenant with an estimate of the time needed to repair the damage
caused by the Casualty (the “Damage Notice”).      

§



Tenant's Rights.  If a material portion of the Project is damaged by Casualty
such that Tenant is prevented from conducting its business in the Premises in a
manner reasonably comparable to that conducted immediately before such Casualty
and Landlord estimates that the damage caused thereby cannot be repaired within
300 days after the date the Damage Notice is delivered to Tenant (the "Repair
Period"), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within 30 days after the Damage Notice has
been delivered to Tenant (a “T Termination”).

§



Landlord's Rights.  If a Casualty damages the Project and (1) Landlord estimates
that the damage to the Project cannot be repaired within 300 days after the date
the Damage Notice is delivered to Tenant, (2) the damage to the Project exceeds
50% of the replacement cost thereof (excluding foundations and footings), as
reasonably estimated by Landlord, (3) such damage occurs during the last two
years of the Term, regardless of the extent of damage to the Project, (4) the
damage is not fully covered by insurance policies or (5) Landlord is required to
pay any insurance proceeds arising out of the Casualty to a Landlord's
Mortgagee, then Landlord may terminate this Lease by giving written notice of
its election to terminate within 45 calendar days after the date of the Casualty
(a “LL Termination”).

§



Repair Obligation.  If neither party elects to terminate this Lease following a
Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Project and shall proceed with reasonable diligence to
restore the Building to substantially the condition which existed prior to the
damage and this Lease shall not terminate (the “Repair Project”).  Tenant agrees
to look to the provider of Tenant's insurance for coverage for the loss of
Tenant's use of the Premises and any other related losses or damages incurred by
Tenant during any reconstruction period following a Casualty.   Landlord shall
not be required to repair or replace any alterations to the Project made by
Tenant above the Tenant Improvement Allowance or any furniture, equipment, trade
fixtures or personal property of Tenant or others in the Project. 



FREEPORT  OFFICE  CENTER 9

11

--------------------------------------------------------------------------------

 

 

 

 

§



Continuance of Tenant's Business; Rental Abatement.  Tenant agrees that
following a Casualty, it will continue the operation of its business within the
Premises to the extent practicable, and the Monetary Obligations for the portion
of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the later of (i) a T Termination,
or (ii) a LL Termination, or (iii) completion of the Repair Project.     If
Tenant or Tenant’s Affiliates caused the Casualty, Tenant shall continue to pay
Base Rent and all other payments required under this Lease without abatement
until the later of (i) a T Termination, or (ii) a LL Termination, or (iii)
completion of the Repair Project.

 

Section 5.8Condemnation.  If (i) more than five percent (5%) of the Premises is
permanently taken by eminent domain or by conveyance in lieu thereof or (ii) if
a Governmental Agency permanently occupies (with people) any portion of the
Premises by eminent domain or by conveyance in lieu thereof and such area cannot
be separately partitioned from Tenant’s remaining Premises or (iii) if more than
ten percent (10%) of the Tenant Car Spaces are permanently taken by eminent
domain or by conveyance in lieu thereof and substitute spaces within the
Project, or in close proximity to the Project (the “Off-Site Spaces”), are not
provided within thirty (30) days from the loss of such spaces, then this Lease
shall automatically terminate as of the date the physical taking occurs, and all
Base Rent and other sums payable under this Lease shall be paid to that
date.  In the case of any other taking, this Lease shall continue in full force
and effect and the Monetary Obligations shall be equitably reduced based on the
proportion by which the Rentable Area of the Premises  is reduced (but in no
event more than the proportion by which the Rentable Area of the Premises is
reduced), such reduction in Monetary Obligations to be effective as of the date
the physical taking occurs. Landlord shall be responsible for the land rental or
land purchase costs if Off-Site Spaces are provided and if such Off-Site Spaces
are not located within a reasonable walking distance of the Project, Landlord
shall also be responsible for the reasonable cost for a shuttle service between
the Project and the Off-Site Spaces location. Landlord reserves all rights to
damages or awards for any taking by eminent domain relating to the Project,
Building, Land and the unexpired term of this Lease.  Tenant assigns to Landlord
any right Tenant may have to such damages or award and Tenant shall make no
claim against Landlord for damages for termination of its leasehold interest or
interference with Tenant’s business.  Tenant shall have the right, however, to
claim and recover from the condemning authority compensation for any loss to
which Tenant may be entitled for Tenant’s moving expenses or other relocation
costs if they are awarded separately to Tenant in the eminent domain proceedings
and are not claimed by Tenant to be a part of the damages recoverable by
Landlord. 

 

Section 5.9Liens.  Tenant shall have no authority, express or implied, to create
or place any lien or encumbrance of any kind or nature whatsoever upon the
interest of Landlord or Tenant in the Project (excluding any prior lien rights
Tenant’s lender may have in Tenant personal property,  including but not limited
to tenant’s furniture and office workstations, located within the Premises) or
against Landlord’s interests under this Lease for any Claims in favor of any
person dealing with Tenant, including those who may furnish materials or perform
labor for any construction or repairs.  If any such lien or encumbrance is filed
or recorded, Tenant shall cause it to be released or otherwise removed within
ten (10) business days by a means or method approved by Landlord, such approval
not to be unreasonably withheld or delayed. 

 

Section 5.10Estoppel Certificate.   Tenant shall at any time upon not less than
ten (10) business days' prior written notice from Landlord execute, acknowledge
and deliver to Landlord a statement in writing certifying such information as
Landlord may reasonably request including, but not limited to, the following:
(a) that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease, as so
modified, is in full force and effect) (b) the date to which the Base Rent and
other charges are paid in advance and the amounts so payable, (c) that there are
not, to Tenant's knowledge, any uncured defaults or unfulfilled obligations on
the part of Landlord, or specifying such defaults or unfulfilled obligations, if
any are claimed, (d) that all tenant improvements to be constructed by Landlord,
if any, have been completed in accordance with Landlord's obligations and (e)
that Tenant has taken possession of the Premises.  Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Project. At Landlord's option, and after the provision of a second written
notice by Landlord to Tenant that allows for response within three (3) business
days’, the failure of Tenant to deliver such statement within such time shall
constitute a material default of Tenant hereunder, or it shall be



FREEPORT  OFFICE  CENTER 9

12

--------------------------------------------------------------------------------

 

 

 

 

conclusive upon Tenant that (a) this Lease is in full force and effect, without
modification except as may be represented by Landlord, (b) there are no uncured
defaults in Landlord's performance, (c) not more than one month's Base Rent has
been paid in advance, (d) all tenant improvements to be constructed by Landlord,
if any, have been completed in accordance with Landlord's obligations and (e)
Tenant has taken possession of the Premises.

 

Section 5.11Holdover.  Tenant is not authorized to hold over beyond the
expiration or earlier termination of the Lease Term.  No payment of money by
Tenant to Landlord after the expiration or termination of this Lease reinstates,
continues or extends the Term and no extension of this Lease after the
termination or expiration is valid unless agreed in writing by Landlord and
Tenant.   If, for any reason, Tenant retains possession of the Premises after
(i) the expiration or termination of this Lease or (ii) if Tenant fails to
complete any repairs required hereby, unless the parties hereto otherwise agree
in writing, such possession shall establish a month to month tenancy, which
shall be subject to termination by either Landlord or Tenant at any time upon
not less than ten (10) days advance written notice, and provided all of the
other terms and provisions of this Lease shall be applicable during such period,
except that Tenant shall pay Landlord from time to time, upon demand, as rental
for the period of such possession, an amount computed on a daily basis equal to
125% of the Base Rent and Building Costs in effect on the termination date.

 

Section 5.12Mortgage.This Lease shall be subject and subordinate to any
mortgages and/or deeds of trust now or at any time hereafter constituting a lien
or charge upon the Project or the improvements situated thereon; provided,
however, that Tenant’s possession of the Premises will not be disturbed, nor
Tenant’s rights under this Lease be diminished, as long as Tenant is not in
default beyond applicable cure periods under this Lease.  Tenant agrees to
attorn to any mortgagee, trustee under a deed of trust or purchaser at a
foreclosure sale or trustee's sale as Landlord under this Lease.  Tenant, at any
time hereafter, within ten (10) business days after request by Landlord, shall
execute any instruments, releases or other documents that may be reasonably
required by any mortgagee for the purpose of subjecting and subordinating this
Lease to the lien of any such mortgage provided Tenant is provided a
non-disturbance agreement in a form reasonably satisfactory to Landlord and
Tenant. 

Landlord shall use reasonable efforts to obtain a subordination, non-disturbance
and attornment agreement from the current Landlord’s mortgagee.

 

Section 5.13Building Signage. Landlord agrees that Tenant shall have the
non-exclusive right to install Tenant’s name on the exterior wall of the
Building (the “Tenant Building Sign”) on the north side of the top of the east
exterior wall of the Building. Prior to installing the Tenant Building Sign,
Tenant shall submit the proposed signage design, location and specifications to
Landlord for Landlord’s reasonable approval.    The Tenant Building Sign shall
be installed at the expense of Tenant and shall be installed in compliance with
the City of Irving, Texas Building Codes and all other Governmental
Requirements.  The Tenant Building Sign shall not exceed 6’ in height or 30’ in
length.  In addition, at the expiration or termination of this Lease Agreement,
Tenant agrees to remove the Tenant Building Sign and restore the affected areas
of the Building where the Tenant Building Sign was installed to the condition as
existed prior to the Tenant Building Sign installation.  Landlord reserves the
right to offer building signage to one other tenant in the Building.

   

Section 5.14Hazardous Materials.   The term “Hazardous Materials", as used in
this Lease shall mean pollutants, contaminants, toxic or hazardous wastes, or
any other substances, the removal of which is required or the use of which is
restricted, prohibited or penalized by any "Environmental Law", which term shall
mean any federal, state or local law or ordinance relating to pollution or
protection of the environment.  Tenant shall not use, generate, store, or
dispose of, or permit the use, generation, storage or disposal of Hazardous
Materials on or about the Project except in a manner and quantity necessary for
the ordinary performance of Tenant's business, and then in compliance with all
Governmental Requirements.  Tenant shall defend, indemnify, and hold harmless
Landlord and its representatives and agents from and against any and all claims,
demands, liabilities, causes of action, suits, judgments, damages and expenses
including reasonable attorneys' fees and cost of cleanup and remediation arising
from Tenant's or a Tenant Affiliated Party’s failure to comply with the
provisions of this Section 5.14. A “Tenant Affiliated Party” includes Tenant’s
agents, contractors, visitors, invitees and employees. This indemnity provision
shall survive termination or expiration of this Lease. 





FREEPORT  OFFICE  CENTER 9

13

--------------------------------------------------------------------------------

 

 

 

 

If Tenant breaches its obligations under this Section 5.14, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant's use, generation, storage or disposal of
Hazardous Materials and Tenant shall be responsible for reimbursing Landlord for
all associated costs.  Landlord represents that, as of the Effective Date, to
Landlord’s actual knowledge, there are no Hazardous Materials on, in or under
the Project in violation of any applicable Environmental Law.  Hazardous
Materials at the Project, which (i) are in violation of Environmental Law and
(ii) were not caused by Tenant or a Tenant Affiliated Party and (iii) are
required to be removed or encapsulated by applicable Environmental Law are
considered an “Environmental Condition”.

Except to the extent due to the actions of the Tenant or a Tenant Affiliated
Party, Landlord, during the Term of this Lease, at Landlord’s sole cost and
expense, shall be responsible for pursuing remediation from the 3rd party
responsible for such Environmental Condition.  If the Project has an
Environmental Condition as a result of any actions caused by Landlord or a
Landlord Affiliated Party, Landlord shall indemnify, defend and hold Tenant
harmless from any and all claims, demands, liabilities, causes of action, suits,
judgments, damages and expenses including reasonable attorneys' fees arising
during the Term as a result of such Environmental Condition.  A “Landlord
Affiliated Party” includes Landlord’s agents, contractors, visitors,
invitees and employees.

 

 

Section 5.15Roof Rights.Tenant shall have the right to use a portion of the roof
area of the Building to install, repair and maintain a satellite antenna dish
with associated antennae and cables (the “Satellite System”).  The Satellite
System may be installed and operated at Tenant's sole cost and expense, provided
that the Satellite System is not greater than 2’ in diameter, does not protrude
above the parapet wall of the Building, the weight of the Satellite System is
less than 50 pounds and does not impair the structural integrity of the
roof.  Prior to the installation of the Satellite System, Tenant shall obtain
Landlord's prior approval, which will not be unreasonably withheld, delayed or
conditioned, of the location and type of Satellite System.  Tenant agrees to
hire a roofing contractor approved by Landlord for all penetrations, attachments
or other work to the roof.  Tenant shall, at its sole cost and expense, comply
with all applicable Governmental Requirements including but not limited to
securing all necessary permits for the installation and operation of the
Satellite System. Tenant shall be solely responsible for the maintenance of the
Satellite System.  Tenant shall be responsible for liability and property
insurance for the Satellite System consistent with the requirements of this
Lease.   In the event that the Satellite System causes interference to equipment
used by Landlord or another tenant in the Building Tenant shall use reasonable
efforts, and shall cooperate with Landlord and other tenants, to promptly
eliminate such interference.  Tenant shall, upon the expiration or termination
of this Lease, at its sole cost and expense, remove the Satellite System and
repair any damage to the roof or other parts of the Building.  Landlord shall
not charge Tenant for the use of the roof space for the Satellite System.

 

Section 5.16Parking.Landlord shall provide Tenant from the Effective Date of
this Lease until expiration or early termination of this Lease the non-exclusive
use of six hundred ninety(690) car parking spaces on the Land (the “Tenant Car
Spaces”).   The Tenant Car Spaces include Tenant’s Proportionate Share of (i)
visitor spaces “Visitor Spaces” and “Handicap Spaces” located at the Project for
use by Tenant and other tenants of the Building.  The initial overall parking
plan for the Building is shown on the Survey of the Project attached as Exhibit
E.  Tenant and it’s agents, employees, contractors, vendors, customers and
invitees (collectively “Tenant Car Spaces Users”) do not have the right to use
any specific parking spaces on the Land but only have the right to use the
number of Tenant Car Spaces located in the parking areas on the Land generally.
Tenant Car Spaces Users may not use additional parking spaces on the Land.
Tenant Car Spaces Users shall not interfere with the rights of Landlord or other
tenants of the Building or others entitled to similar use of the parking spaces
on the Land.  All parking facilities and Tenant Car Spaces furnished by Landlord
shall be subject to the reasonable control and management of Landlord who may
from time to time, establish, modify, and enforce reasonable rules and
regulations with respect thereto.  Landlord further reserves the right to
change, construct or repair any portion thereof, and to restrict or eliminate
the use of any parking areas on the Land without such actions being deemed an
eviction of Tenant or a disturbance of Tenant’s use of the Premises and without
Landlord being deemed in default hereunder so long as Tenant’s parking rights
hereunder are not materially diminished.  Tenant Car Spaces Users shall not



FREEPORT  OFFICE  CENTER 9

14

--------------------------------------------------------------------------------

 

 

 

 

be required to pay parking lot rent or fees for use of the Tenant Car
Spaces.   Landlord reserves the right at any time to assign specific parking
spaces for Tenant Car Spaces and/or other parking spaces used by others at the
Project and Tenant shall thereafter be responsible to insure that Tenant Car
Spaces Users park in the specifically designated parking spaces.  However,
should Landlord assign specific parking spaces for Tenant Car Spaces, Landlord
will proportionately assign the spaces around the Building so that Tenant Car
Spaces and other Building tenants car spaces are fairly distributed and
equal-distant to the Building..  Landlord shall not be liable for any damage of
any nature to, or any theft of, vehicles or contents thereof, in on or about the
parking facilities on the Land. Tenant Car Spaces Users shall not be allowed to
park on the public streets surrounding the Building and the Land.  Landlord
shall not be responsible for enforcing Tenant Car Spaces Users parking rights
against any third parties.  Any car parking spaces at the Project utilized by
Tenant for uses other than car parking must be approved in writing by Landlord
in advance and all such spaces shall reduce the number of Tenant Car Spaces.



 

SECTION 6

INSURANCE AND INDEMNIFICATION

 

Section 6.1 Indemnification.  Tenant shall indemnify, defend and hold harmless
Landlord and Landlord’s Affiliates from and against any and all Claims made
against such persons occurring on or in the Project or arising solely out of (a)
the possession, use or occupancy of the Project or the business conducted in the
Project, (b) any act, omission or actionable neglect of Tenant or Tenant’s
Affiliates, or (c) any breach or default under this Lease by Tenant or by any
Tenant’s Affiliates.  Tenant’s obligations under the previous sentence shall not
apply if the Claim arose solely from intentional misconduct by or gross
negligence of Landlord or Landlord’s Affiliates.  “Landlord’s Affiliates” are
 a trustee and investment advisor to the Landlord, (ii) Landlord’s lender,
Landlord’s property manager and Landlord’s development and leasing agents and
(iii) officers, partners and employees of the foregoing.  “Tenant’s Affiliates”
are all officers, partners, contractors, employees and invitees of
Tenant.  “Claims” is an individual and collective reference to any and all
claims, demands, damages, injuries, losses, liens, liabilities, penalties,
fines, lawsuits, actions, and other proceedings and expenses (including
reasonable attorneys’ fees and expenses incurred in connection with the
proceeding, whether at trial or on appeal).  Subject to Section 6.4 of this
Lease, Landlord shall indemnify, defend and hold harmless Tenant from and
against any and all Claims made against Tenant to the extent caused by
Landlord’s or Landlord’s Affiliates’ gross negligence or willful misconduct.
 Landlord’s obligations under the previous sentence shall not apply to the
extent that the Claim arose from intentional misconduct by or gross negligence
of Tenant or Tenant’s Affiliates. 

 

Section 6.2  Tenant Insurance.   Tenant shall, throughout the Term, at its own
expense, keep and maintain in full force and effect each and every one of the
following policies, each of which shall be endorsed as needed to provide that
the insurance afforded by these policies is primary and that all insurance
carried by Landlord is strictly excess and secondary and shall not contribute
with Tenant’s liability insurance:

§



A policy of commercial general liability insurance, including a contractual
liability endorsement insuring against claims of bodily injury and death or
property damage or loss with a combined single limit of not less than
One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) general aggregate, which policy shall be payable on an
“occurrence” rather than a “claims made” basis.  Tenant shall include Landlord,
 Landlord’s advisor, Landlord’s property manager and Landlord’s lender as
additional insureds.

§



A policy of excess umbrella liability insurance in the amount of Five Million
Dollars ($5,000,000.00) per occurrence, which policy shall be payable on an
“occurrence” rather than a “claims made” basis.  Tenant shall include Landlord,
Landlord’s advisor, Landlord’s property manager and Landlord’s lender as
additional insureds.

§



“Special Form” property insurance (which is commonly called “all risk”) covering
business interruption, Tenant Alterations, and any and all furniture, fixtures,
equipment, inventory, improvements and other property in or about the
Premises which is not owned by Landlord, for the then, entire current
replacement cost of such property.

§



A policy of worker’s compensation insurance as required by applicable law and
employer’s liability insurance with limits of no less than One Million and
No/100 Dollars ($1,000,000.00).



FREEPORT  OFFICE  CENTER 9

15

--------------------------------------------------------------------------------

 

 

 

 

§



A policy of commercial automobile liability insurance covering Tenant non-owned
vehicles used in the course of doing business for Tenant and Tenant hired
vehicles with limits of no less than One Million Dollars ($1,000,000.00) per
occurrence.

§



All insurance policies required under this paragraph shall be with companies
having a rating according to Best’s Insurance Key Rating Guide for Property –
Casualties of no less than A- Class VIII.  Each policy shall provide that it is
not subject to cancellation, lapse or reduction in coverage except after thirty
(30) days’ written notice to Tenant, and Tenant shall promptly notify Landlord
in writing of such cancellation notice, and Tenant shall provide replacement
insurance prior to the effective date of such cancellation.  Tenant shall
deliver to Landlord, on the Effective Date and, from time to time thereafter,
certificates evidencing the existence and amounts of all such policies..
Deductibles under policies procured must be reasonable and customary.

§



If Tenant fails to acquire or maintain any insurance or provide evidence of
insurance required by this Section 6.2 of this Lease, Landlord may, but shall
not be required to, obtain such insurance or evidence and the costs associated
with obtaining such insurance or evidence shall be payable by Tenant to Landlord
on demand.

 

Section 6.3Landlord’s Insurance.  Landlord shall, throughout the Term, keep and
maintain in full force and effect:

§



Commercial general liability insurance, insuring against claims of bodily injury
and death or property damage or loss with a combined single limit of not less
than One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) general aggregate, which policy shall be payable on an
“occurrence” rather than a “claims made” basis.

§



 “Special Form” property insurance (which is commonly called “all risk”)
covering the Project including the Land, Building and Tenant Improvements for
the then, current replacement value of such property.     Deductibles under
policies procured must be reasonable and customary.

§



Landlord may, but shall not be required to, maintain other types of insurance as
Landlord deems appropriate.

§



“Insurance Costs” means all costs incurred by Landlord for providing the
insurance specified in this Section 6.3 of this Lease.  Insurance Costs shall
also include any applicable deductible payments.  Insurance Costs shall be
included in Building Costs. Insurance Costs shall not include credit enhancement
related insurance for Tenant or other tenants in the Building.   Insurance Costs
shall not include, if applicable, the portion of the increase in the cost of
this Section 6.3 insurance caused by the use of another tenant in the Building
other than general business office uses, call center, printing and mailing
activities. 

 

Section 6.4Waiver of Subrogation.  Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant each waive and release the other from any and all
Claims or any loss or damage that may occur to the Land, Building, Project, or
personal property located on or in the described Project, by reason of Casualty,
but only to the extent of deductibles specified in the insurance policies plus
the insurance proceeds paid to such party under its policies of insurance or, if
it fails to maintain the required policies, the insurance proceeds that would
have been paid to such party if it had maintained such policies.  Each party
shall cause its insurance carrier to endorse all applicable policies waiving the
carrier's rights of recovery under subrogation or otherwise against the other
party.

 

SECTION 7

ASSIGNMENT AND SUBLETTING 

 

Section 7.1Assignment and Subletting by Tenant.   Tenant shall not have the
right, directly or indirectly by change of control or otherwise to assign,
transfer, mortgage or encumber this Lease in whole or in part, nor sublet the
whole or any part of the Premises, nor allow the occupancy of all or any part of
the Premises by another, without first obtaining Landlord’s written consent,
which shall not be unreasonably withheld delayed or conditioned.  Neither
Landlord’s demand for Recapture under Section 7.2 or Landlord’s conditioning of
its consent under Section 7.3 shall be deemed unreasonable.  No sublease or
assignment, including one to which Landlord has consented, shall release Tenant
from its obligations under this Lease, unless otherwise specifically agreed in
writing by Landlord.  It shall not be considered unreasonable if the



FREEPORT  OFFICE  CENTER 9

16

--------------------------------------------------------------------------------

 

 

 

 

proposed sublease or assignment denial is based on any of the following criteria
(i) proposed tenant not in business that generally leases space in Class A
office space comparable to the Project, (ii) proposed tenant will use more than
the Tenant Car Spaces, (iii) form of sublease or assignment is not consistent
with the terms of this Lease or are not consistent with the terms and
requirements of Landlord's loan documents for the Project, (iv) an Event of
Default concerning Monetary Obligations exists at the time of Tenant’s request
to sublet or assign.

 

Notwithstanding the foregoing, Tenant shall have the right, without Landlord's
consent, upon advance written notice to Landlord, to assign the Lease or sublet
the whole or any part of the Premises (i) to any entity or entities which are
owned by Tenant, or which owns Tenant or any entity that controls, is controlled
by or is under common control with Tenant (which for purposes hereof,
“control” shall be deemed to be ownership of more than fifty percent (50%) of
the stock or other voting interest of the controlled corporation or other
business entity), (ii) in connection with the sale or transfer of substantially
all of the assets of the Tenant or the sale or transfer of substantially all of
the outstanding ownership interests in Tenant, or (iii) in connection with a
merger, consolidation or other corporate reorganization of Tenant (each of the
transactions referenced in the above subparagraphs (i), (ii), and (iii) are
hereinafter referred to as a "Permitted Transfer," and each surviving entity
shall hereinafter be referred to as a "Permitted Transferee"); provided, that
such assignment or sublease is subject to the following conditions: (a) Tenant
shall remain fully liable under the terms of the Lease; (b) such Permitted
Transfer shall be subject to all of the terms, covenants and conditions of the
Lease; (c) to the extent the entity constituting the original Tenant does not
survive such Permitted Transfer, such Permitted Transferee has an investment
grade bond rating; and (d) such Permitted Transferee shall expressly assume the
obligations of Tenant under the Lease by a document reasonably satisfactory to
Landlord.

 

Section 7.2Recapture.  Landlord shall have the right to recapture all or the
applicable portion of the Premises proposed to be assigned or sublet by giving
written notice of Landlord’s intention to exercise such right within ten (10)
days after delivery of Tenant’s request that Landlord consent to assignment or
subletting (“Recapture”).  The Recapture shall be effective on the earlier of
the date Tenant proposed to assign or sublet or the last day of a calendar month
which is at least sixty (60) days after delivery of Tenant’s request that
Landlord’s consent to the assignment or subletting.  On the effective date of
the Recapture, this Lease shall be terminated as to the portion of the Premises
subject to the Recapture. 

 

Section 7.3Landlord Share of Revenue Surplus.  Landlord may elect to condition
its consent to an assignment or subletting on this paragraph.  If Landlord so
gives conditional consent, Tenant shall pay to Landlord if, as and when received
by Tenant, fifty percent (50%) of the consideration received by Tenant for the
assignment or subletting to the extent that consideration exceeds Tenant’s
obligations under this Lease, after deducting all of Tenant’s third party costs
and expenses  (e.g.,  free rent, brokerage commissions, legal fees, architect
and engineer fees, marketing fees and tenant finish work) to affect the Transfer
(“Landlord Share of Revenue Surplus”).    

 

Section 7.4Assignment by Landlord.  Landlord shall have the right to transfer
and assign, in whole or in part, its rights and obligations under this Lease and
in any and all of the Land or Building.  If Landlord sells or transfers any or
all of the Building, Landlord and Landlord’s Affiliates shall, upon consummation
of such transfer be released automatically from any liability under this Lease
for obligations to be performed or observed after the date of the
transfer.  After the effective date of the transfer, Tenant must look solely to
Landlord’s successor-in-interest related to any obligations or liabilities that
arise on or after the date of transfer.

 

 

SECTION 8

DEFAULTS AND REMEDIES 

 

Section 8.1Tenant Events of Default. The following events, herein individually
referred to as a "Event of Default", each shall be deemed to be events of
nonperformance by Tenant under this Lease:



FREEPORT  OFFICE  CENTER 9

17

--------------------------------------------------------------------------------

 

 

 

 

§



Tenant shall fail to pay any installment of the Base Rent or Building Costs
within five (5) business days of receipt of written notice from Landlord that
such payment is past due or any other payment or reimbursement to Landlord
required herein within ten (10) calendar days of receipt of written notice from
Landlord that such payment is past due.

§



The Tenant shall (i) become insolvent;  (ii) make a general assignment for the
benefit of creditors; (iii) commence any case, proceeding or other action
seeking to have an order for relief entered on its behalf as a debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or of any substantial part of its property.

§



Any case, preceding or other action against the Tenant hereunder shall be
commenced seeking (i) to have an order for relief entered against it as debtor
or to adjudicate it a bankrupt insolvent; (ii) reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors;
(iii) appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such case,
proceeding or other action (a) results in the entry of an order for relief
against it which it is not fully stayed within ten (10) business days after the
entry thereof or (b) shall remain undismissed for a period of sixty (60) days.

§



Tenant shall fail to discharge or bond around any lien placed upon the Project
in violation of Section 5.9 of this Lease within thirty (30) days after written
notice to Tenant that any such lien or encumbrance is filed against the Project,
unless such lien is contested in good faith by Tenant by appropriate judicial,
administrative or other comparable proceedings in which case Tenant shall bond
around such lien.

§



Tenant shall fail to comply with any term, provision or covenant of this Lease,
other than those listed in this Section 8.1 and shall not cure such failure
within thirty (30) days after written notice thereof to Tenant unless such cure
cannot reasonably be accomplished within such thirty (30) days, in which event
Tenant shall have such additional time as is reasonably necessary to accomplish
such cure provided Tenant promptly commences and diligently prosecutes such cure
to completion.

 

Section 8.2Landlord Remedies for Tenant Default.

Upon each occurrence of an  Event of Default, Landlord shall have the option to
pursue any one or more of the following remedies without any notice or demand:

(1)Terminate this Lease and pursue Tenant for actual damages; and/or

(2)Enter upon and take possession of the Premises without terminating this Lease
and/or

(3)Alter all locks and other security devices at the Premises with or without
terminating this Lease, deny access to Tenant and pursue, at Landlord's option,
one or more remedies pursuant to this Lease.

§



Upon the occurrence of any Event of Default, Tenant shall, immediately upon
receipt of written notice or demand from Landlord, surrender the Premises to
Landlord and if Tenant fails so to do, Landlord, without waiving any other
remedy it may have, may enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying such Premises or any
part thereof.  

§



If Landlord repossesses the Premises with or without terminating the Lease,
Tenant, at Landlord's option, shall be liable for and shall pay Landlord on
demand all Base Rent and other payments owed to Landlord hereunder, accrued to
the date of such repossession, plus all amounts required to be paid by Tenant to
Landlord until the date of expiration as such sums become due and payable
hereunder without acceleration. Actions to collect amounts due by Tenant to
Landlord under this paragraph may be brought from time to time, on one or more
occasions, without the necessity of Landlord's waiting until expiration of the
Term.

§



Upon a Event of Default, in addition to any sum provided to be paid herein,
Tenant also shall be liable for and shall pay to Landlord (1) reasonable market
brokers' fees incurred by Landlord in connection with any reletting of the whole
or any part of the Premises for the remaining Term as if there was no early
termination; (2) the reasonable costs of removing and storing Tenant's property;
(3) the reasonable costs of repairing, altering, remodeling or otherwise putting
the Premises into the



FREEPORT  OFFICE  CENTER 9

18

--------------------------------------------------------------------------------

 

 

 

 

condition required by this Lease as if the Lease had expired (4) all reasonable
expenses incurred by Landlord in enforcing or defending Landlord's rights and/or
remedies.  If either party hereto institutes any action or proceeding to enforce
any provision hereof by reason of any alleged breach of any provision of this
Lease, the prevailing party shall be entitled to receive from the losing party
all reasonable attorneys' fees and all court costs in connection with such
proceeding.

§



Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available, including without limitation, the institution by Landlord, its agents
or attorneys of a forcible detainer or ejectment action to re–enter the Premises
shall not be construed to be an election to terminate this Lease or relieve
Tenant of its obligation to pay rent hereunder and shall not be deemed to be an
acceptance of surrender of the Premises by Landlord, whether by agreement or by
operation of law, it being understood that such surrender can be effected only
by the written agreement of Landlord and Tenant.   Tenant and Landlord further
agree that forbearance by Landlord to enforce its rights pursuant to the Lease
at law or in equity, shall not be a waiver of Landlord's right to enforce one or
more of its rights in connection with any subsequent default.

§



In the event of termination and/or repossession of the Premises for a Event of
Default, Landlord shall use reasonable efforts to relet the Premises; provided,
that, Tenant shall not be entitled to credit or reimbursement of any proceeds in
excess of the rental owed hereunder.  Landlord may relet the whole or any
portion of the Premises for any period, to any tenant and for any use and
purpose. Tenant agrees that Landlord’s has no obligation to relet the Premises
(i) at a rental rate or otherwise on terms below market, as then determined by
Landlord in its sole discretion; (ii) to any entity not satisfying Landlord’s
then standard financial credit risk criteria; (iii) for a use not consistent
with Tenant’s use prior to the Event of Default; or a use which would violate
then applicable law or any restrictive covenant or other lease affecting the
Premises;  or a use which would impose a greater burden upon the Premises’s
parking, HVAC or other facilities; or a use which would involve any use of
Hazardous Materials; (iv) divide the Premises, install new demising walls or
otherwise reconfigure the Premises to make same more marketable; (v) pay any
leasing or other commissions arising from such reletting, unless Tenant
unconditionally delivers to Landlord, in good and sufficient funds, the full
amount thereof in advance; (vi) pay, and/or grant any allowance for, tenant
finish or other costs associated with any new lease, unless Tenant
unconditionally delivers to Landlord, in good and sufficient funds, the full
amount thereof in advance; or (vii) relet the Premises, if to do so, Landlord
would be required to alter other portions of the Premises, make ADA-type
modifications or otherwise install or replace any sprinkler, security, safety,
HVAC or other Premises operating systems.

§



If Landlord repossesses the Premises pursuant to the authority herein granted,
then Landlord shall have the right to (i) keep in place or (ii) remove and store
all of the furniture, fixtures and equipment at the Premises, including that
which is owned by or leased to Tenant at all times prior to any foreclosure by
Landlord or repossession thereof by any Landlord or third party having a lien
thereon.  Landlord also shall have the right to relinquish possession of all or
any portion of such furniture, fixtures, equipment and other property to any
person ("Claimant") who presents to Landlord a copy of any instrument
represented by Claimant to have been executed by Tenant (or any predecessor of
Tenant) granting Claimant the right under various circumstances to take
possession of such furniture, fixtures, equipment or other property, without the
necessity on the part of Landlord to inquire into the authenticity or legality
of said instrument.  Landlord may, at its sole option and without prejudice to,
or waiver of any rights it may have (i) escort Tenant to the Premises to
retrieve any personal belongings of Tenant and/or its employees; or (ii) obtain
a list from Tenant of the personal property of Tenant and/or its employees and
make such property available to Tenant and or Tenant's employees; provided,
however, Tenant first shall pay in cash or cash equivalent all reasonable costs
and estimated expenses to be incurred in connection with the removal of such
property and making it available.  The rights of Landlord herein stated shall be
in addition to any and all other rights that Landlord has or may hereafter have
at law or in equity and Tenant stipulates and agrees that the rights herein
granted Landlord are commercially reasonable.

§



Notwithstanding anything in this Lease to the contrary, all amounts payable by
Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as rent, shall constitute rent.



FREEPORT  OFFICE  CENTER 9

19

--------------------------------------------------------------------------------

 

 

 

 

§



This is a contract under which applicable law excuses Landlord from accepting
performance from (or rendering performance to) any person or entity other than
Tenant or a Permitted Transferee.

 

Section 8.3Right to Perform.  If Tenant shall fail to pay any sum of money
required to be paid by it under this Lease or shall fail to perform any other
act on its part to be performed under this Lease, and such failure shall
continue for ten (10) business days after notice of such failure from Landlord,
Landlord may, but shall not be obligated to, and without waiving or releasing
Tenant from any obligations, make such payment or perform such other act on
Tenant’s part to be made or performed as provided in this Lease.  Tenant shall
reimburse Landlord, for the payment made or cost of the act performed within ten
(10) business days of receiving a written invoice from Landlord.

 

Section 8.4Limitation on Recourse.  Liability with respect to the entry and
performance of this Lease by or on behalf of Landlord or any other obligation of
Landlord, however it may arise, shall be asserted and enforced only against
Landlord’s estate and equity interest in the Project.  Neither party shall have
liability for consequential or incidental damages.  Neither Landlord nor any of
Landlord’s Affiliates shall have any personal liability in the event of any
Claim against any of them arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Project.  Any and all
personal liability, if any, beyond that which may be asserted under this
paragraph, is expressly waived and released by Tenant and by all persons
claiming by, through or under Tenant.

 

Section 8.5Landlord Default and Tenant Remedies.    For purposes hereof, a
“Landlord Default” exists if Landlord intentionally fails to perform any of its
material obligations under this Lease within thirty (30) calendar days after
receiving written notice from Tenant specifying the nature and extent of such
failure; provided, however, if the obligation is not reasonably curable within
such thirty (30) calendar day period, the time for cure will be extended so long
as Landlord continues to use reasonable efforts to effect a cure.  If a Landlord
Default has occurred beyond Landlord’s applicable cure period, then Tenant may
notify Landlord in writing of Tenant’s intent to cure the Landlord Default and
the reasonable cost associated with such cure (the “Tenant Cure & Cost
Notice”).  Landlord shall have ten (10) calendar days after receiving the Tenant
Cost & Cure Notice, to either (i) cure the Landlord Default or (ii) notify
Tenant that Landlord is not in default with reasonable supporting evidence.  If
Landlord does not either (i) cure the Landlord Default, or (ii) notify Tenant
within such ten (10) calendar day period that Landlord is not in default with
reasonable supporting evidence then Tenant may cure such Landlord Default and
charge the reasonable cost included in the Tenant Cure & Cost Notice thereof
(the “Tenant Cure Invoice”).  Landlord shall pay the Tenant Cure Invoice within
ten (10) calendar days after written receipt of such Tenant Cure Invoice.  If
Landlord fails to pay the Tenant Cure Invoice within ten  (10)  calendar days
after receiving it from Tenant, then Tenant shall have the right to bring a
legal cause of action against Landlord to recover the Tenant Cure Invoice cost
and if a final non-appealable legal judgment is awarded for the Tenant Cure
Invoice cost and Landlord does not then pay the judgment within thirty (30)
calendar days, Tenant may offset Base Rent up to the amount of the judgment for
the Tenant Cure Invoice cost.

 

 

SECTION 9

MISCELLANEOUS  PROVISIONS





Section 9.1Notices.  All notices, demands, consents, approvals, statements and
communications required or permitted under this Lease shall be in writing and
shall be addressed to a party at the addresses set forth opposite that party’s
signature, or to such other address as either party may specify by written
notice, given in accordance with this paragraph.  All such communications shall
be transmitted by personal delivery, reputable express or courier service, or
United States Postal Service, postage prepaid.  All such communications shall be
deemed delivered and effective on the earlier of (a) the date received or
refused for delivery, or (b) five (5) calendar days after having been deposited
in the United States Postal Service, postage prepaid. 

 





FREEPORT  OFFICE  CENTER 9

20

--------------------------------------------------------------------------------

 

 

 

 

Section 9.2Attorney’s Fees and Expenses.  In the event that either party
requires the services of an attorney in connection with enforcing the terms of
this Lease, suit is brought for the enforcement of this Lease or the exercise of
rights and remedies afforded by this Lease or under law, or proceedings are held
in bankruptcy, then the substantially prevailing party shall be entitled to a
reasonable sum for attorney’s and paralegal’s fees, expenses and court costs,
including those relating to any appeal.

 

Section 9.3Successors; Joint and Several Liability.  All of the covenants and
conditions contained in this Lease shall apply to and be binding upon Landlord
and Tenant and their respective heirs, executors, administrators, permitted
successors and permitted assigns.  In the event that more than one person or
organization is included in the term Tenant, then each such person or
organization shall be jointly and severally liable for all obligations of Tenant
under this Lease.

 

Section 9.4Choice of Law.  This Lease shall be construed and governed by the
laws of the state in which the Land is located. 

 

Section 9.5Offer to Lease.  The submission of this Lease in a draft form to
Tenant or its broker or other agent does not constitute an offer to Tenant to
lease the Premises.  This Lease shall have no force or effect until it is
executed and delivered by both Tenant and Landlord.

 

Section 9.6Force Majeure.  Landlord's and Tenant's time to perform their
respective obligations under this Lease because of, from or through strike or
other labor problems, acts of God, riot, insurrection, governmental actions or
requirements, or any other cause beyond the reasonable control of Landlord or
Tenant, as the case may be, shall extend such party's time to perform by the
period of such delay or such prevention which shall be deemed added to the time
herein provided for the performance of any such obligation.  Notwithstanding the
foregoing, Tenant's failure to pay Base Rent or any other sums due hereunder
shall not be excused by any force majeure event.

   

Section 9.7Interpretation.  Headings or captions shall in no way define, limit
or otherwise affect the construction or interpretation of this Lease.  Whenever
a provision of this Lease uses the terms “include” or “including”,  that term
shall not be limiting but shall be construed as illustrative.  This Lease shall
be given a fair and reasonable interpretation of the words contained in it
without any weight being given to whether a provision was drafted by one party
or its counsel.  Unless otherwise specified, whenever this Lease requires a
consent or approval, the decision shall be reached in good faith discretion of
the party entitled to give such consent or approval.

 

Section 9.8Prior Agreement and Amendments.  This Lease contains all of the
agreements of the parties to this Lease with respect to any matter covered or
mentioned in this Lease.  No prior agreement, understanding or statement
pertaining to any such matter shall be effective for any purpose.  No provision
of this Lease may be amended or added to except by an agreement in writing
signed by the parties to this Lease.

 

Section 9.9Broker.   Landlord and Tenant each represent and warrant to each
other that it has dealt with no broker, agent or other person in connection with
this transaction other than Jones Lang LaSalle Brokerage, Inc.  (the “Broker”)
and each party agrees to indemnify and hold the other party harmless from and
against any claims by any other broker, agent or other persons claiming a
commission or other form of compensation by virtue of having dealt with the
party other than Broker with regard to this leasing transaction. Landlord
covenants and agrees to pay the lease commissions due to Broker for services
performed in connection with this Lease and pursuant to the written lease
commission agreement between Landlord and Broker.

 

Section 9.10Time of Essence.  Time is of the essence with respect to the
performance of this Lease.

 

Section 9.11Survival of Obligations.  Notwithstanding anything contained in this
Lease to the contrary or the expiration or earlier termination of this Lease,
any and all obligations of either party accruing prior to



FREEPORT  OFFICE  CENTER 9

21

--------------------------------------------------------------------------------

 

 

 

 

the expiration or termination of this Lease shall survive the expiration or
earlier termination of this Lease, and either party shall promptly perform all
such obligations whether or not this Lease has expired or terminated.

 

Section 9.12Holidays. Holidays” are New Year’s Day, Martin Luther King Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day.

 

Section 9.13Authority.  Tenant represents and warrants to Landlord that Tenant
is duly organized, validly existing, and in good standing under the laws of the
state of its organization, and is duly qualified to transact business in Texas.

 

Section 9.14No Representations.  Neither Landlord nor Landlord’s Affiliates made
any representations or promises with respect to the Lease or the Project except
as expressly set forth in this Lease.  No rights, easements, or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
this Lease.

 

Section 9.15Binding Effect.  This Lease is binding upon the respective heirs,
personal representatives, successors, and, to the extent assignment is
permitted, assigns of Landlord and Tenant.

 

Section 9.16Exhibits.  All exhibits attached to this Lease are incorporated into
and made a part of this Lease as if set forth in the body of this Lease.

 

Section 9.17Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

Section 9.18  Waiver of Implied Warranty of Suitability.  Except to the extent
that Landlord is obligated to construct improvements in the Project, as provided
in Exhibit B of this Lease, Tenant acknowledges and agrees that: (1) it has had
an opportunity to inspect the Project; (2) it accepts the Project “AS IS” and
“WITH ALL FAULTS,” except as otherwise provided for in this Lease and (3) except
as otherwise provided for in this Lease, Landlord makes no representation or
warranty of any kind, expressed or implied, with respect to the condition of the
Project (including habitability, suitability, or fitness for particular purpose
of the Project), layout, footage, expenses, operation, or any other matters
affecting or relating to the Project or this Lease.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, LANDLORD HEREBY DISCLAIMS, AND TENANT WAIVES THE
BENEFIT OF, ANY AND ALL IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
HABITABILITY AND FITNESS OR SUITABILITY FOR A PARTICULAR PURPOSE.

 

Section 9.19  Waiver of Lien.  Tenant waives all lien rights under Section
91.004 of the Texas Property Code, as well as any successor statute granting
Tenant a lien in Landlord’s property. 

 

Section 9.20 Counterpart Copies; Electronic Signatures.  This Lease may be
executed in two or more counterpart copies, each of which shall be deemed to be
an original and all of which counterparts shall have the same force and effect
as if the parties hereto had executed a single copy of this Lease. The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, an electronic or telefaxed signature of either party, whether upon
this Lease or any related document shall be deemed valid and binding and
admissible by either party against the other as if same were an original ink
signature.





FREEPORT  OFFICE  CENTER 9

22

--------------------------------------------------------------------------------

 

 

 

 

 

PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD'S AGENT AND SUBMISSION OF SAME
TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE THE PREMISES TO
TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE PREMISES.  THIS LEASE
SHALL BECOME BINDING UPON LANDLORD AND TENANT ONLY WHEN FULLY EXECUTED BY BOTH
PARTIES AND WHEN LANDLORD HAS DELIVERED THIS LEASE TO TENANT IN THE MANNER SET
FORTH IN THIS LEASE.

 

List of Exhibits

EXHIBIT A  (Special Provisions)

EXHIBIT B (Work Letter)

EXHIBIT C (Verification Letter)

EXHIBIT D (Premises)

EXHIBIT E  (Survey)

 

 

Designated Address for Landlord:

Freeport 9 Office Center, L.P.

3811 Turtle Creek Blvd. #730, Dallas, Texas 75219

Phone: 214-520-7800

 

LANDLORD

FREEPORT 9 OFFICE CENTER, L.P., a  Texas limited partnership

 

By:MC DFW II Property Company, Ltd., a Texas limited partnership, its general
partner

By: MCD GP, Inc., a Texas corporation, its general partner

 



_________________________________________________

By:

Name:

Its:

 



 

Designated Address for Tenant:

1100 Park Place, 4th Floor

San Mateo, CA 94403

Attn: General Counsel

Phone: 650-577-5200

 

TENANT:

WAGEWORKS,  INC. a Delaware corporation

 

 

_________________________________________________

 

By:

Name:

Its:

 





FREEPORT  OFFICE  CENTER 9

23

--------------------------------------------------------------------------------

 

 

 

 



EXHIBIT  A

SPECIAL PROVISIONS

 

A-1BASE RENT:    

 

 

                         Macintosh HD:Users:RLC:Desktop:Screen Shot 2015-03-16
at 4.27.31 PM.png [wage-20150331ex10379013cg001.jpg]

 

 

A-21st RENEWAL.      Provided that Tenant is not in default of any of the terms,
covenants and conditions of the Monetary Obligations hereof beyond any
applicable cure period, and this Lease has not been assigned or the Premises (or
a part thereof) sublet, Tenant shall have the right and option to extend the
original Term of this Lease for one (1) further term of sixty (60) months (the
“Renewal Period”).    Such extension of the original Term shall be on the same
terms, covenants and conditions as provided for in the original Term except that
the Base Rent of this Lease during the extended term shall be at the fair market
rental then in effect on equivalent properties, of equivalent size, in
equivalent areas (the "Fair Market Rent (but in no event less than the Base Rent
for the last month of the Term prior to the Renewal Period).  Tenant shall
deliver written notice (the “Renewal Notice”) to Landlord of Tenant's intent to
exercise the renewal option granted herein not more than ten (10) months nor
less than eight (8) months prior to the expiration of the original Term of this
Lease. In the event Tenant fails to deliver a Renewal Notice within the time
period set forth above, Tenant's right to extend the term hereof shall expire
and be of no further force and effect.  

 

Within 10 business days of receiving the Renewal Notice from Tenant, Landlord
shall deliver to Tenant a renewal proposal (the “Renewal Proposal”); which will
include the proposed Fair Market Rent.  In the event Landlord and Tenant fail to
agree in writing upon the Fair Market Rent within 15 business days after
delivery to Tenant of the Renewal Proposal, Tenant may either (i) waive its
right to renew or (ii) elect to have the Fair Market Rent determined by the
appraisal procedure set forth below:

§ If Tenant has elected to have the Fair Market Rent determined by an appraisal,
then within ten (10) days after Landlord’s receipt of Tenant's written notice of
such an election, each party, by giving written notice to the other party, shall
appoint an appraiser to render a written opinion of the Fair Market Rent for the
Renewal Period.  Each appraiser must be a member of the Appraisal Institute of
America (MAI) for at least five years and with at least five years experience in
the appraisal of rental rates of office properties in the area in which the
Project are located and otherwise unaffiliated with either Landlord or
Tenant.  The two appraisers shall render their written opinion of the Fair
Market Rent for the Renewal Period to Landlord and Tenant within twenty (20)
days after the appointment of the second appraiser.  If the Fair Market Rent of
each appraiser is within five percent (5%) of each other, then the average of
the two appraisals of Fair Market Rent shall be the Base Rent for the Renewal
Period (subject to the minimum rate defined in this renewal option).  If one
party does not appoint its appraiser as provided above, then the one appointed



FREEPORT  OFFICE  CENTER 9

24

--------------------------------------------------------------------------------

 

 

 

 

shall determine the Fair Market Rent.  The Fair Market Rent so determined under
this subparagraph shall be binding on Landlord and Tenant.

§ If the Fair Market Rent determined by the appraisers is more than five percent
(5%) apart, then the two appraisers shall pick a third appraiser within ten (10)
days after the two appraisers have rendered their opinions of Fair Market Rent
as provided above.  If the two appraisers are unable to agree on the third
appraiser within said ten (10) day period, Landlord and Tenant shall mutually
agree on a third appraiser within ten (10) days thereafter.  The third appraiser
shall be a person who has not previously acted in any capacity for either party
and must meet the qualifications stated above.

§ Within twenty (20) days after its appointment, the third appraiser shall
render its written opinion of the Fair Market Rent for the Renewal Period
("Third Opinion").  The appraisal of Fair Market Rent made by Landlord's or
Tenant's appraiser that is closest to the Fair Market Rent specified in the
Third Opinion shall be the Base Rent during the Renewal Period (subject to the
minimum rate defined in this renewal option).  If the Fair Market Rent set forth
in the Third Opinion is equidistant from the Fair Market Rent made by Landlord's
or Tenant's appraiser, then the Fair Market Rent contained in the Third Opinion
shall be the Base Rent during the Renewal Period.  The Fair Market Rent so
determined under this subparagraph shall be binding on Landlord and Tenant.

§ Each party shall bear the cost of its own appraiser and one–half (1/2) the
cost of the third appraiser.

§ After the Fair Market Rent for the Renewal Period has been established in
accordance with the foregoing procedure, Landlord and Tenant shall promptly
execute an amendment to this Lease to reflect the Base Rent for the Renewal
Period.

 

A-3    2nd RENEWAL.      Provided that Tenant is not in default of any of the
terms, covenants and conditions of the Monetary Obligations hereof beyond any
applicable cure period, and this Lease has not been assigned or the Building (or
a part thereof) sublet, and Tenant renewed the Lease per the terms of Section
A-2, Tenant shall have the right and option to extend the first renewal term of
this Lease for one (1) additional further term of sixty (60) months (the “2nd
Renewal Period”).  Such extension of the first renewal term shall be on the same
terms, covenants and conditions as provided for in the original Term except that
the Base Rent of this Lease during the extended term shall be at the fair market
rental then in effect on equivalent properties, of equivalent size, in
equivalent areas (the "Fair Market Rent”) (but in no event less than the Base
Rent for the last month of the Term prior to the 2nd Renewal Period).  Tenant
shall deliver written notice (the “2nd Renewal Notice”) to Landlord of Tenant's
intent to exercise the renewal option granted herein not more than twelve (12)
months nor less than nine (9) months prior to the expiration of the 1st renewal
term of this Lease. In the event Tenant fails to deliver the 2nd Renewal Notice
within the time period set forth above, Tenant's right to extend the term hereof
shall expire and be of no further force and effect. In the event Landlord and
Tenant fail to agree in writing upon the Fair Market Rent within thirty (30)
days after exercise by Tenant of this 2nd renewal option, Tenant may either (i)
waive its right to renew or (ii) elect to have the Fair Market Rent determined
by the appraisal procedure set forth in Section A-2 of Exhibit A of this Lease.

 

 

A-4RULES AND REGULATIONS.The following rules and regulations shall apply to the
Project:

 

1.Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by any Tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.   Tenant shall not enter nor permit
its employees, agents, guests or invitees to enter into areas of the Building
designated for the exclusive use of Landlord or other Tenants of the Building.

 

2.Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags, coffee grounds or other
unsuitable material shall be thrown or deposited there.  Damage resulting to any
such fixtures or appliances from misuse by Tenant, shall be paid by Tenant.

 

3.Except as specifically permitted pursuant to this Lease, no signs,
advertisements or notices shall be painted or affixed on or to any exterior
windows or doors or other part of the Project without the prior



FREEPORT  OFFICE  CENTER 9

25

--------------------------------------------------------------------------------

 

 

 

 

written consent of Landlord.  No curtains or other window treatments shall be
placed between the glass and the Building standard window treatments.



 

4.Except for portions of the Premises specifically designated by Tenant and
consented to in writing by Landlord in advance to be used for an employee
kitchen or lounge area, Tenant shall not cook, sell, purchase or permit the
preparation, sale or purchase of food on the Premises.

 

5.No deliveries of any nature nor freight, furniture or bulky matter of any
description will be received into the Building or carried into the elevators
except in such a manner, during such hours and using only the elevator and those
passageways as may be approved by Landlord, and then only upon having been
scheduled in advance.  Any hand trucks, carryalls or similar appliances used for
the delivery or receipt of merchandise, supplies or equipment shall be equipped
with rubber tires, side guards and such other safeguards as Landlord shall
require.

 

6.Landlord reserves the right to prescribe and to approve the weight, size and
location of safes, book shelves and other heavy equipment, fixtures and articles
in and about the Premises and the Building. Tenant shall not overload any
floors.

 

7.Corridor doors, when not in use, shall be kept closed.  Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways.  No animals
(except for guide dogs for sight impaired persons) of any kind shall be brought
or kept in or about the Premises or the Building.

 

8.Tenant shall not make or permit any improper, objectionable or unpleasant
noises or odors in the Building or otherwise interfere in any way with other
Tenants or persons having business with them. No machinery of any kind (other
than normal office equipment) shall be operated by Tenant without Landlord's
prior written consent.



9.Tenant shall not use, suffer or permit the manufacture, sale or distribution
by gift or otherwise of any spirituous, fermented or intoxicating liquors or any
drugs.  Tenant shall not bring or store firearms of any kind into the Building. 
Tenant shall not use the Building or Premises for the manufacture, distribution
or sale of any merchandise or other materials (except for printed materials
generated and mailed in the normal course of Tenant’s business operations).  No
portion of the Building or Premises shall at any time be used or occupied as
sleeping or lodging quarters.

 

10.The Building shall be a no-smoking building, with no smoking allowed in the
Common Area, Premises or in any exterior entry area of the Building.   Smoking
will be permitted in an outside area to be designated by Landlord.

 

In the event of a conflict between these rules and regulations and the other
specific terms of the Lease the terms of the Lease shall control.

 

A-5  JANITORIAL STANDARDS.  No less than the following cleaning services will be
provided five (5) days weekly (holidays excluded) consistent with sound and
prudent property management standards for comparable properties:

 

1.



Building and Premises Services

(a)



Empty and clean all waste receptacles and remove waste paper and rubbish from
the Premises nightly.  Any bulk trash or moving boxes clearly marked trash shall
be removed.

(b)



Vacuum all rugs and carpeted areas in office, lobbies and corridors nightly.

(c)



Hand dust and wipe clean office furniture, files, fixtures and all other
horizontal surfaces with treated dust cloth nightly; window sills weekly and
wash window sills when necessary.

(d)



Sweep stairways nightly; vacuum if carpeted.

(e)



Damp mop spillage in office and public areas as required.

(f)



Dust and remove debris from all metal doors, thresholds as necessary.

(g)



Vacuum louvers, ventilating grilles and dust light fixtures monthly.



FREEPORT  OFFICE  CENTER 9

26

--------------------------------------------------------------------------------

 

 

 

 

(h)



Carpet shampooing in the Premises will be performed at Tenant’s request and
billed to Tenant at Landlord’s contractor’s reasonable cost thereof.

(i)



Clean all inside perimeter windows as required in Landlord’s reasonable opinion.

(j)



Spot clean glass entrance doors and adjacent glass panels nightly.

 

2.



Restrooms

(a)



Damp mop, rinse and dry floors nightly.

(b)



Scrub floors as necessary.

(c)



Clean mirrors, bright work and enameled surfaces nightly.

(d)



Wash and disinfect all basins, urinals and bowls nightly, using scouring powder
to remove stains and clean undersides of rim of urinals and bowls.

(e)



Wash both sides of all toilet seats with soap and water or disinfectant nightly.

(f)



Wash with disinfectant when necessary, all partitions, tile walls and outside
surface of all dispensers and receptacles.

(g)



Empty and sanitize all receptacles and sanitary disposals nightly; thoroughly
clean and wash at least once per week.

(h)



Fill toilet tissue, soap and towel dispensers daily.

(i)



Clean flushometers, piping, toilet seat hinges and other metal work nightly.

(j)



Clean wall partitions, tile walls and enamel surfaces from trim to floor
monthly.

 

3.



Elevator

(a)



Vacuum carpet daily as needed.

(b)



Check and clean elevator interiors as needed.

(c)



Clean sides of elevator car daily.

(d)



Clean hand rail as needed.

(e)



Clean lobby elevator saddles, doors and frames daily.

 

4.



Day Porter

General Cleaning of the lobby, restrooms and entry areas during some of the
Normal Business

Hours as determined by Landlord or the property manager of the Project.

 

 

A-6   RIGHT OF FIRST OFFER.    During the first Three Hundred Sixty Five (365)
days of this Lease (beginning on the Effective Date), when all or part of the
approximately 52,311 square feet of rentable space on the third floor of the
Building (the “ROFO Space”) is offered (independently or as part of all or part
of any other space in the Building) in writing by Lessor for lease to a third
party and provided that Lessee is not then in default hereunder and has not
sublet the Premises (or a part hereof), then Lessor shall also make the same
offer to Lessee to lease the amount of space being offered to the third party at
the same rental rate, lease term and finish allowance being offered to the third
party (the “Offer”).  

If (i) within five (5) business days after Lessor delivers the Offer to Lessee,
Lessee does not elect, by notifying Lessor in writing, to lease all and not part
of the space being offered to the third party at the same rental rate, lease
term and finish allowance being offered to the third party (the “Offered Space”)
and (ii) within five (5) business days after Lessee receives the Lease amendment
from Lessor adding the Offered Space to the Lease (the “Amendment”), Lessee does
not deliver a signed Amendment to Lessor; then (iii) Lessee's right to lease the
Offered Space shall have no further rights pursuant to this Lease and Lessor may
lease the Offered Space to the third party at any terms and conditions.

 

If Lessee chooses not to lease the Offered Space, Lessee agrees, if requested by
Lessor, to execute a written acknowledgment that Lessee does not intend on
leasing the Offered Space and Lessee has no rights to lease the Offered Space
subject to the third party leasing the Offered Space. 

 

If the third party does not lease the Offered Space, then Lessor agrees that
Lessee’s rights pursuant to this Section A-6 will be repeated for any new Offer.
If the third party does lease the Offered Space, then this paragraph is void and
no longer a part of this Lease as it relates to the space leased by the third
party.  



FREEPORT  OFFICE  CENTER 9

27

--------------------------------------------------------------------------------

 

 

 

 

Three Hundred Sixty Five (365)  days after the Effective Date of this Lease,
this paragraph is void and is no longer a part of this Lease.

 

A-7 GENERATOR AND ENCLOSURE. Landlord agrees, subject to City of Irving, Texas
approval, that Tenant, on or before December 31, 2015, may install, at Tenant’s
sole cost, liability and expense an emergency generator system at the Project
(the “Generator System”) in the location shown with an arrow on EXHIBIT E. 
Tenant agrees, prior to installation of the generator, to provide Landlord a
detailed plan and specification of the Generator System, which will be subject
to Landlord’s approval, which shall not be unreasonably withheld, delayed or
conditioned.  Tenant agrees that Generator System will be housed in a four-sided
solid masonry enclosure that is consistent with the appearance and quality of
the building walls (the “System Enclosure”).  Tenant agrees that Generator
System will not be longer, wider or higher than the System Enclosure.  The car
parking spaces eliminated for the System Enclosure shall be considered part of
the Tenant Car Spaces. 

 

Tenant shall, at Tenant’s sole cost and expense, construct the System Enclosure
and install the Generator System in accordance with this Section A-7 and in
accordance with City of Irving, Texas building codes.  Tenant agrees to use
reasonably diligent efforts to complete construction of the System Enclosure and
install the Generator System within 60 days after starting construction of the
System Enclosure. 

 

Landlord acknowledges that, as a part of the Generator System, Tenant intends on
installing an appropriately-sized (consistent with the generator capacity) above
ground diesel fuel storage tanks for the Generator System and within the System
Enclosure.  Tenant shall be responsible for complying with all applicable City
of Irving, State of Texas and Federal rules, regulations and guidelines
regarding the installation, monitoring, testing and use of the diesel storage
tank. Tenant agrees to provide Landlord with a copy of all correspondence with
City, State or Federal agencies regarding the diesel storage tanks and any
associated leaks, spills or contamination. 

 

Landlord and Tenant shall both have access to the Generator System for
inspection and to perform the requirements of this Lease.  In addition Tenant
shall be responsible for complying with the provisions of Section 5.14 of this
Lease.   Tenant shall be responsible for maintaining the Generator System and
System Enclosure and for complying with all applicable City of Irving fire and
building codes regarding the installation and use of the Generator System at
Tenant’s sole cost and expense. 

 

The System Enclosure shall be owned by Landlord and shall remain on the Land at
the expiration or early termination of this Lease. The Generator System within
the System Enclosure shall be owned by Tenant and shall be removed by Tenant at
the expiration or early termination of this Lease. 

 

A-8  LOADING AREA.    Landlord agrees, subject to City of Irving, Texas
approval, that Tenant, on or before December 31, 2015, may install, at Tenant’s
sole cost, liability and expense  a loading area and loading door at the Project
(the “Loading Area”) on the north side of the Building. Tenant agrees, prior to
installation of the Loading Area, to provide Landlord a detailed plan and
specification of the Loading Area, which will be subject to Landlord’s approval,
which shall not be unreasonably withheld, delayed or conditioned. The car
parking spaces eliminated for the Loading Area shall be considered part of the
Tenant Car Spaces. 

 

Tenant shall, at Tenant’s sole cost and expense, construct the Loading Area in
accordance with this Section A-8 and in accordance with City of Irving, Texas
building codes.  Tenant agrees to use reasonably diligent efforts to complete
construction of the Loading Area within 60 days after starting construction of
the Loading Area.    





FREEPORT  OFFICE  CENTER 9

28

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B

WORK LETTER

 

B-1.Architect.    

Corgan Associates or another architecture firm approved by Landlord will serve
as the architect (“Architect”) for preparation of the Space Plan and the
architectural construction plans for the Tenant Improvements (the “Finish
Plans”).  The Finish Plans will also include Mechanical, Electrical and Plumbing
(MEP) drawings sealed by a registered State of Texas engineer to be prepared by
an MEP Engineer.  A list of the Finish Plans, when available, will be attached
to this Work Letter as Exhibit #1.  Tenant agrees to contract with and pay the
Architect for the Finish Plans preparation. Interior design, furniture selection
and placement design, telecommunication planning and wiring design, move
coordination and special finishes are the separate responsibility of Tenant and
are not included in the Finish Plans.   The costs for preparation of the Space
Plan and the Finish Plans (including sub-consultants) are considered “Architects
Fees” and shall be normal and customary for similar office projects.   The
Architect shall also provide normal and customary construction administration
services in its capacity as Architect as part of the Architects Fees. 

 

B-2. Tenant Improvement Allowance.    

Pursuant to the terms of this Lease, Landlord has agreed to provide a sum, not
to exceed ($3,850,122) (the "Tenant Improvement Allowance"), which is to be
applied to pay for the cost of the Tenant Improvements, the Architects
Fees. Third-party Project Management Fees, Voice and Data Cabling, Relocation
Costs, Tenant Security System, White  Noise System, Building Signage, Loading
Area and the Construction Utility Costs collectively known as the “Finish
Costs”. At least 80% of the Tenant Improvement Allowance shall be used for
Tenant Improvements.  Except as specifically stated herein, in no event or
circumstance will any portion of the Tenant Improvement Allowance be utilized or
applied towards any other costs or expenses.   Landlord shall be responsible for
and shall reimburse Tenant for the Finish Costs paid by Tenant up to the amount
of the Tenant Improvement Allowance.

 

The Tenant Improvement Allowance will be advanced on a monthly basis, to
reimburse Tenant for the unreimbursed cost of the Finish Costs previously
incurred by Tenant. Each such monthly advance is hereinafter referred to as an
Advance ("Advance").  As a condition precedent to each Advance, Tenant shall
satisfy the following requirements:

(a)There shall be no material event of default which has occurred and is
continuing beyond any applicable notice and grace period pursuant to the terms
of this Lease (but if Tenant is in default and is in process of curing the
default pursuant to the terms of this Lease, Landlord may withhold the Advance
until such default is cured under the terms of this Lease).

 

(b)Tenant will procure and deliver to Landlord the lien releases and/or waivers
of mechanic's liens and receipted bills showing that as of the date of the
immediately preceding Advance all amounts due to parties who furnish materials
or services or performed labor of any kind in connection with the Tenant
Improvements have been paid in full.

 

(c)When the Tenant Improvements have been completed and prior to Landlord paying
the final 10% of the Tenant Improvement Allowance, Tenant shall provide to
Landlord the following:

(i)a certificate from Tenant and the Architect certifying that the Tenant
Improvements have been completed in substantial accordance with the Finish
Plans;

(ii)a final affidavit and lien release from the Interior Contractor and final
lien releases or waivers by all subcontractors who have supplied labor, material
or services for the construction of the Tenant Improvements or who otherwise
might be entitled to claim a contractual, statutory or constitutional lien
against the property;

(iii)a  final Certificate of Occupancy for the Premises issued by the City
of Irving authorizing Tenant’s use of the Building.

 

In the event the Finish Costs exceeds the Tenant Improvement Allowance, Tenant
shall be solely responsible for said excess cost (the “Excess Costs”).  If, at
any time during the construction of the Tenant



FREEPORT  OFFICE  CENTER 9

29

--------------------------------------------------------------------------------

 

 

 

 

Improvements, the total amount remaining to be paid for construction of the
Tenant Improvements exceeds the amount of the Tenant Improvement Allowance
remaining to be disbursed, at Landlord's option, no further disbursement of the
Tenant Improvement Allowance shall be made by Landlord unless, and until Tenant
has expended such sums as to cause the Tenant Improvement Allowance to again be
sufficient to pay the remaining costs.  In the event the actual cost of the
Tenant Improvements is less than the Tenant Improvement Allowance, the unused
portion of the Tenant Improvement Allowance shall not be paid or refunded to
Tenant or available to Tenant as a credit against any of Tenant’s obligations
under the Lease.  Tenant shall not be entitled to receive any portion of the
Tenant Improvement Allowance during any period in which Tenant is in default
under the Lease beyond the expiration of any applicable notice and cure period
set forth therein. Tenant’s written request for reimbursement (accompanied by
invoices and such other documentation reasonably requested by Landlord) of its
eligible expenses from the Tenant Improvement Allowance must be submitted to
Landlord prior to March 4, 2016 or Landlord shall have no further obligation to
make such a reimbursement hereunder.

 

 

B-3.Construction Provisions.

§



After the Effective Date, Tenant shall cause the space plan (the “Space Plan”)
of the Tenant Improvements to be prepared by the Architect consistent with this
Lease and shall deliver to Landlord the Space Plan no later than 45 calendar
days after the Effective Date.  The approved Space Plan, when available, will be
attached to this Work Letter as Exhibit #2.  The Space Plan shall indicate the
location and type of all walls and partitions and doors and notes and titles
indicating the use of each room or area, together with any and all other Tenant
Improvements required by Tenant.    Landlord shall deliver to Tenant written
approval of the Space Plan, which shall not be unreasonably withheld, and/or
written notice of any reasonable objections Landlord has to the Space Plan (the
“Space Notice”) no later than 5 business days after Landlord’s actual receipt of
the Space Plan from Tenant in which case Tenant shall revise/correct the Space
Plan (consistent with the requirements of this Lease) and deliver to Landlord
the revised/corrected Space Plan no later than 10 business days after Tenant
receives Landlord’s Space Notice. In the event Landlord fails to provide Tenant
with written approval or with a Space Notice within the time allotted, the Space
Plan shall be deemed approved. 

§



After the Space Plan has been approved, Tenant shall cause the Finish Plans to
be prepared by the Architect consistent with the Space Plan and this Lease and
shall deliver to Landlord the Finish Plans no later than 90 Calendar days after
the Effective Date.   Landlord and Tenant agree that the Finish Plans will (i)
comply with City of Irving Fire and Building Codes, State of Texas Accessibility
Standards and Americans with Disability Act Title III legislation; (ii) be
designed so as not to alter the structural integrity of the Building or the
exterior aesthetics or design of the Building. (iii) use Building Standard
Materials and Specifications as listed in this Work Letter and as reasonably
determined by Landlord.

§



Landlord shall deliver to Tenant written approval of the Finish Plans, which
shall not be unreasonably withheld, and/or written notice of any reasonable
objections Landlord has to the Finish Plans (the “Objection Notice”) no later
than 5 business day after Landlord’s actual receipt of the Finish Plans from
Tenant in which case Tenant shall revise/correct the Finish Plans (consistent
with the requirements of this Lease) and deliver to Landlord the
revised/corrected Finish Plans no later than 10 business days after Tenant
receives Landlord’s Objection Notice. In the event Landlord fails to provide
Tenant with written approval or with an Objection Notice within the time
allotted, the Finish Plans shall be deemed approved.  The procedure set forth in
this paragraph shall continue until Landlord delivers written approval of the
Finish Plans to Tenant or until the Finish Plans are deemed approved; but in no
event shall this total approval process exceed a total of 15 business
days. Tenant acknowledges that Landlord’s review and approval of the Finish
Plans is not conducted for the purpose of determining the accuracy and
completeness of the Finish Plans, their compliance with applicable codes and
governmental regulations or their sufficiency for purposes of obtaining a
building permit, all of which shall remain the responsibility of Tenant and
Tenant’s Architect.

§



Upon completion of the Finish Plans, Tenant agrees to submit the Finish Plans to
the City of Irving, Texas with an application for a permit (the ”Permit”) for
construction (the ”Permit Application Date”).



FREEPORT  OFFICE  CENTER 9

30

--------------------------------------------------------------------------------

 

 

 

 

§



Upon the approval of the Finish Plans by Landlord and Tenant, Tenant agrees to
submit the Finish Plans to the “Bid Contractors” with a request for construction
bids.  The construction bids from the Bid Contractors will be due to Tenant and
Landlord within 10 business days after the submission of the Finish Plans to the
Bid Contractors (the “Bid Date”). Landlord and Tenant agree that Tenant will
select and bid the Finish Plans to a minimum of three Qualified Contractors. the
Bid Contractors will be (i) a Qualified Contractor selected by Landlord and (ii)
a Qualified Contractor selected by Tenant (collectively the “Bid
Contractors”).  A “Qualified Contractor” shall be a contractor which has at
least 5 years of experience working in the Dallas area market on jobs similar to
the size, complexity and scope of this project, has insurance consistent with
the requirements of this Lease and has adequate financial strength, staff and
subcontractors to complete this project on a schedule consistent with the terms
of this Lease.  

§



Landlord and Tenant agree that the contractor selected to construct the Tenant
Improvements (the “Interior Contractor”), will be chosen from the Bid
Contractors who actually submitted a bid and will be mutually agreed upon in
writing by both Landlord and Tenant within 5 business days after the Bid Date.

§



Upon selection of the Interior Contractor, Tenant shall enter into a
construction contract (the “Construction Contract”), reasonably acceptable to
Landlord, with the Interior Contractor for construction of the Tenant
Improvements. 

§



Upon execution of the Construction Contract by Tenant and the Interior
Contractor and upon receipt of the Permit (collectively the “Completed Contract
and Permit Date”), Tenant agrees to use reasonable diligence to attempt to
Substantially Complete the Tenant Improvements on or before November 1, 2015.  

§



Electric, gas and water utility costs incurred at the Premises after the date
that the Interior Contractor commences construction in the Premises and prior to
the Substantial Completion Date shall be known as the “Construction Utility
Costs”.  The Construction Utility Costs will be reimbursed to Tenant by Landlord
to the extent of the available Tenant Improvement Allowance in accordance with
the terms and provisions of this Exhibit B Work Letter.

 

 

B-4Building Standard Materials and Specifications.

“Building Standard Materials and Specifications” are described as follows:

1.  Door Hardware - Yale

2.  Doors - 3’x 9’ solid core (match existing Building doors in the Common Area)

3.  Door Frames - Raco or equivalent (without snap on trim), clear anodized
(match existing building frames)

4.  Sidelights (if required by Tenant) – 18” wide x 9’ high with Raco or
equivalent (without snap on trim),  clear anodized frame (match existing
building sidelights)

5.  Lights - Lithonia 2' x 4', 18 cell parabolic, 3 lamp

6.  Ceiling Grid - 15”/16” Armstrong or equivalent at minimum 10’ height or open
ceiling where applicable

7.  Ceiling Tiles – Armstrong 2767D Cortega Second Look II (medium
texture) where applicable

8.  Exterior walls of the Building - R-11 batt insulation in 2.5” metal studs at
24” o.c. for exterior walls in the Project from 10’ height to floor level and
R-13 pinweld insulation for exterior walls from 10’ height to deck height.

9.  Interior walls - drywall partitions will be constructed with 5/8” gypsum
board on 3-5/8” metal studs @ 24” o.c. (16” o.c. for walls. to deck).  Walls in
the Project shall be built to a 10’ height under ceiling grid with no
insulation.   Conference and Break room walls to have sound batt insulation and
may go to deck height. 

10.  Hallway widths -  minimum of 5’ 

11.  Office size – minimum 100 sq.ft., minimum 10’ dimensions

12.  Plastic laminate cabinets for break areas

13.  Flooring - minimum 28 ounce carpet

14.  Window treatments (if required)- Bali (classic) or equivalent brushed
aluminum 1” miniblinds.





FREEPORT  OFFICE  CENTER 9

31

--------------------------------------------------------------------------------

 

 

 

 

15.  Electric wall outlets and light switches per code.   Electric and
phone/data for open areas to be connected from columns or walls where
possible.   Floor coring or saw cutting for outlet feeds subject to Landlord
approval

16.  Fire sprinkler heads will be semi-recessed.  Schedule 10 main lines,
Schedule 40 drops with flex heads.

17.  Fire extinguishers cabinets - semi-recessed wall mounted.

18.  TDLR Texas Accessibility Standard plan review and inspection to be
performed by R.E.D. Ink Company (RAS #18).

19. HVAC system shall include Lennox rooftop units with main ductwork and VVT
boxes pursuant to the HVAC plans that Landlord will provide to Tenant within 10
business days after the Effective Date.   The runouts and diffusers beyond the
VVT air control boxes shall be consistent with an engineered plan to be approved
by Landlord. 

 

Except for items 2, 8, 18 and 19 above, Tenant may choose other
specifications/materials with at least the same or better quality, subject to
Landlord’s reasonable approval. 

 

B-5  Construction Standards.Tenant agrees that the rules and regulations listed
below (the “Construction Standards”) will apply to the construction of the
Tenant Improvements and Tenant agrees to enforce the Construction Standards and
to prohibit contractors or subcontractors from performing the Tenant
Improvements who do not abide by the Construction Standards.

Construction Standards:

·



Safety Signs Posted at the Building pursuant to OSHA regulations during
construction

·



Comply with all OSHA rules and regulations applicable to the construction

·



Comply with all local, state and federal laws applicable to the construction

·



Hard hats and safety boots required pursuant to OSHA regulations

·



No drugs, alcohol or weapons at the Building or Land

·



Report all accidents in writing to the Landlord

·



Maintain a clean job site including the Building and Land

·



Adequate and clean portable toilet facilities are to be provided on the Land
(use of the Building restrooms by any contractors or subcontractors is
prohibited)

·



Adequately sized trash dumpster is to be provided in a location on the Land (the
trash dumpster shall include a door or cover to minimize the potential for
debris blowing or falling out of the dumpster) (the trash dumpster area shall be
cleaned and debris placed in the dumpster at the end of each work day)

·



Access to the Building during construction is limited to the 2 side entry doors
of the Building (use of the main Building lobby entry doors by any contractors
or subcontractors is prohibited)

·



Any construction activity on the fire sprinkler system will require that
Landlord be notified in advance and will require that a representative from the
fire alarm company be present to avoid triggering the fire alarm

·



Any work which will penetrate the roof of the Building will require Landlord’s
approval and will require that the work be performed by the roofing contractor
which installed the roof

·



No access to the lobby area is permitted by any contractors or subcontractors
unless (i) access is required for construction of the Tenant Improvements and
(ii) advance notice is provided to Tenant.

·



Full time supervision of the construction of the Tenant Improvements is required
by a qualified superintendent of the general contractor performing the Tenant
Improvements.

 

B-6  Contractor Insurance Requirements.

All contractors and  subcontractors performing work shall:

 

-



carry the insurance listed below with companies acceptable to Landlord; and

-



furnish Certificates of Insurance to Landlord evidencing required coverages at
least 10 days prior to entry in the Building.

 

Certificates of Insurance must provide for 30 days prior written notice of
cancellation, non-renewal or material reduction in coverage to Landlord.

 





FREEPORT  OFFICE  CENTER 9

32

--------------------------------------------------------------------------------

 

 

 

 

1.Workers Compensation:  Statutory coverage in compliance with Workers
Compensation Laws of the state in which the Land is located.

 

2.Employers’ Liability:  With the following minimum limits of liability:

 

$100,000Each Accident

$500,000Policy Limit

$100,000Each Employee

 

3.Commercial General Liability:  (1986 ISO Form or its equivalent):  This
insurance must provide contractual liability and a general aggregate limit on a
per location or on a Real Property basis.  The minimum limits must be $2,000,000
general aggregate and $1,000,000 per occurrence.

 

4.Automobile Liability:  Insurance for claims arising out of ownership,
maintenance, use of owned, non-owned, and hired motor vehicles at, upon, or away
from the Real Property with the following minimum limits:

 

$1,000,000     Each Accident Single Limit Bodily Injury and Property Damage
combined.

 

5.Umbrella:  At least Following Form Liability Insurance, in excess of the
Commercial General Liability, Employers Liability and Automobile Insurance
above, with the following minimum limits:

 

$3,000,000Each Occurrence

$3,000,000Aggregate – Where applicable

 

6.General Requirements: All policies must be:

 

-



written on an occurrence basis and not on a claims-made basis;

-



except for the Workers Compensation Insurance, endorsed to name as additional
insureds Landlord and its officers, directors, employees, agents and assigns;
and

-



endorsed to waive any rights of subrogation against Landlord and its officers,
directors, employees, agents and assigns.

 

 

 

 





FREEPORT  OFFICE  CENTER 9

33

--------------------------------------------------------------------------------

 

 

 

 



 

 

EXHIBIT C

VERIFICATION LETTER

Wageworks, Inc., a Delaware corporation, ("Tenant") hereby certifies that it has
entered into a lease with Freeport 9 Office Center, L.P., a Texas limited
partnership ("Landlord") and verifies the following information as of the
_______ day of _______________, 20___:

·



Premises Rentable Square Feet: 101,319 Sq.Ft.

·



Effective Date:

·



Substantial Completion Date: 

·



Base Rent Commencement Date:  May 1, 2016

·



Lease Termination Date: April 30, 2023

·



Initial Base Rent: $134,670 /month

 

·



The Lease is in full force and effect as of the date of this Verification
Letter.  By execution of this Verification Letter, Tenant confirms that as of
the date of the Verification Letter, Tenant has no claims against Landlord and
Landlord has fulfilled all of its obligations under the Lease required to be
fulfilled by Landlord as of the date of this Verification Letter.

 



TENANT:

WAGEWORKS, INC. a Delaware corporation,

 

_________________________________________________

 

By:

Name:

Its:



Telephone Number:

Federal Tax I.D. No.:

 

Billing Address for Tenant:



FREEPORT  OFFICE  CENTER 9

34

--------------------------------------------------------------------------------

 

 

 

 



EXHIBIT D

PREMISES

 

 

Macintosh HD:Users:RLC:Desktop:1st and 2nd Floors JPEG.jpg
[wage-20150331ex10379013cg002.jpg]





FREEPORT  OFFICE  CENTER 9

35

--------------------------------------------------------------------------------

 

 

 

 



 

EXHIBIT E 

PROJECT SURVEY

 

 

Macintosh HD:Users:RLC:Desktop:Survey 2.jpg [wage-20150331ex10379013cg003.jpg]



FREEPORT  OFFICE  CENTER 9

36

--------------------------------------------------------------------------------